Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 1 of 94




                         EXHIBIT A
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 2 of 94




                           No. __-____

            In the Supreme Court of the United States

          GURBIR S. GREWAL, ATTORNEY GENERAL OF NEW
                JERSEY, IN HIS OFFICIAL CAPACITY,
                                          Petitioner,
                                v.
           DEFENSE DISTRIBUTED, SECOND AMENDMENT
                      FOUNDATION, INC.,
                                       Respondents.

        ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
         STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

          PETITION FOR A WRIT OF CERTIORARI

                                GURBIR S. GREWAL
                                Attorney General
                                State of New Jersey
                                JEREMY M. FEIGENBAUM*
                                State Solicitor
                                MAYUR P. SAXENA
                                Assistant Attorney General
                                MELISSA MEDOWAY
                                TIM SHEEHAN
                                Deputy Attorneys General
                                Office of Attorney General
                                25 Market Street
                                P.O. Box 112
                                Trenton, NJ 08625
                                (609) 292-4925
                                Jeremy.Feigenbaum@njoag.gov
                                *Counsel of Record
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 3 of 94




                                  (i)
                    QUESTION PRESENTED
          A court may exercise specific personal jurisdiction
       over a nonresident defendant only where the defend-
       ant “purposefully avails itself of the privilege of con-
       ducting activities within the forum State, thus invok-
       ing the benefits and protections of its laws.” Burger
       King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). In
       Walden v. Fiore, 571 U.S. 277 (2014), this Court held
       that personal jurisdiction thus cannot be based solely
       on the fact that the plaintiff experienced injury in the
       forum State. Rather, defendant’s own conduct must
       connect him to the forum State itself.
          The question presented is:
           Whether a nonresident state official subjects itself
       to personal jurisdiction in another forum State when
       it sends a single cease-and-desist letter to a single res-
       ident in that State.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 4 of 94




                               (ii)
         STATEMENT OF RELATED PROCEEDINGS
          The proceedings related to this petition are:
          Defense Distributed v. Grewal, No. 1:18-cv-637-RP,
       U.S. District Court for the Western District of Texas.
       Judgment entered January 30, 2019.
          Defense Distributed v. Grewal, No. 19-50723, U.S.
       Court of Appeals for the Fifth Circuit. Judgment en-
       tered August 19, 2020.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 5 of 94




                                 (iii)
                          TABLE OF CONTENTS

       QUESTION PRESENTED........................................... i
       STATEMENT OF RELATED PROCEEDINGS.........ii
       OPINIONS BELOW .................................................... 1
       JURISDICTION .......................................................... 1
       CONSTITUTIONAL PROVISION INVOLVED ........ 1
       INTRODUCTION ........................................................ 2
       STATEMENT .............................................................. 4
       REASONS FOR GRANTING THE PETITION ....... 12
           I.       The Courts Of Appeals Are Split On The
                    Question Presented.................................... 12
           II.      The Decision Below Squarely Conflicts With
                    This Court’s Precedent .............................. 17
           III.     This Case Is An Ideal Vehicle To Resolve
                    The Circuit Split On This Important
                    Jurisdictional Question ............................. 26
       CONCLUSION .......................................................... 33
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 6 of 94




                                            (iv)
       APPENDIX
       Appendix A
          Opinion, United States Court of Appeals for the
          Fifth Circuit, Defense Distributed, et al. v. Gurbir
          S. Grewal, No. 19-50723 (Aug. 19, 2020) ............ 1a
       Appendix B
          Order, United States District Court for the West-
          ern District of Texas, Defense Distributed, et al. v.
          Gurbir S. Grewal, et al., No. 18-637 (Jan. 30, 2019)
          ............................................................................ 29a
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 7 of 94




                                  (v)
                        TABLE OF AUTHORITIES
       Cases

       Berry College v. Rhoda,
          No. 13-115, 2013 WL 12109374 (N.D. Ga. June
          12, 2013) ............................................................... 17

       Breckenridge Pharm., Inc. v. Metabolite Labs.,
          444 F.3d 1356 (CAFed 2006) ......................... 13, 30

       Bristol-Myers Squibb Co. v. Superior Ct. of
          California,
          137 S. Ct. 1773 (2017) .......................................... 25

       C5 Medical Werks, LLC v. CeramTec GMBH,
          937 F.3d 1319 (CA10 2019)...................... 13, 14, 16

       Calder v. Jones,
          465 U.S. 783 (1984) ...................................... passim

       Deal Point Trading v. Standard Process,
         No. 19-1926, 2020 WL 6106617 (S.D. Cal. Apr. 20,
         2020) ..................................................................... 16

       Defense Distributed v. Att’y Gen. of N.J.,
          972 F.3d 193 (CA3 2020) ................................. 6, 25

       Dudnikov v. Chalk & Vermilion Fine Arts,
         514 F.3d 1063 (CA10 2008).................................. 14

       Genetic Implant Sys. Inc. v. Core-Vent Corp.,
         123 F.3d 1455 (CAFed 1997) ............................... 31

       Halliburton Energy Servs. v. Ironshore Specialty Ins.,
         921 F.3d 522 (CA5 2019) ..................................... 15
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 8 of 94




                              (vi)
       Inamed Corp. v. Kuzmak,
          249 F.3d 1356 (CAFed 2001) ............................... 12

       Kehm Oil Co. v. Texaco, Inc.,
          537 F.3d 290 (CA3 2008) ..................................... 14

       Kulko v. Superior Ct.,
         436 U.S. 84 (1978) ................................................ 23

       Leroy v. Great W. United Corp.,
          443 U.S. 173 (1979) .............................................. 24

       Montana-Dakota Util. Co. v. Nw. Pub. Serv. Co.,
         341 U.S. 246 (1951) .............................................. 20

       Morningside Church, Inc. v. Rutledge,
         No. 20-5050, 2020 WL 5077255 (W.D. Mo. Sept.
         18, 2020) ............................................................... 17

       New World Int’l v. Ford Global Techs.,
         859 F.3d 1032 (CAFed 2017) ................... 12, 13, 14

       Radio Sys. Corp. v. Accession, Inc.,
         638 F.3d 785 (CAFed 2011) ................................. 13

       Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc.,
          148 F.3d 1355 (CAFed 1998) ............. 13, 14, 26, 31

       Stroman Realty v. Wercinski,
          513 F.3d 476 (CA5 2008) ..................................... 15

       Walden v. Fiore,
         571 U.S. 277 (2014) ...................................... passim

       World-Wide Volkswagen Corp. v. Woodson,
         444 U.S. 286 (1980) .............................................. 24
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 9 of 94




                                (vii)
       Yahoo! Inc. v. La Ligue Contre Le Racisme Et
         L’Antisemitisme,
         433 F.3d 1199 (CA9 2006).............................. 16, 26

       Constitutional Provision

       U.S. Const. amend. XIV .............................................. 1
       Statutes

       28 U.S.C. § 1254(1) ...................................................... 1

       28 U.S.C. § 1291 .......................................................... 1

       28 U.S.C. § 1404......................................................... 32

       Rules

       N.J. Ct. R. 2:12A-1..................................................... 25

       Other Authorities

       Cease and Desist Order, State of North Dakota v.
         Better Business Marketing, Inc.
         (State of North Dakota, Office of Att’y Gen., July
         23, 2020) ............................................................... 28

       Compl., State of Connecticut, et al. v. Teva Pharm.
         USA, Inc.
         (D. Conn. May 10, 2019) ...................................... 29

       Ltrs. From N.Y. Att’y Gen., dated Mar. 3 & 12, 2020
          .............................................................................. 28

       Order, In re Ocwen Loan Servicing, LLC
         (S.D. Dep’t of Labor & Regulation, Div. of
         Banking, Apr. 20, 2017) ....................................... 28
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 10 of 94




                                  (viii)
        Petition, State of Texas v. Purdue Pharma L.P., et al.
           (Travis Cnty. Dist. Ct., May 15, 2018) ................ 29

        Press Release, Attorney General of Louisiana,
           Hundreds Of Millions In Relief Announced For
           Subprime Auto Loan Consumers (May 22, 2020)
           .............................................................................. 30

        Press Release, Attorney General’s Office, Attorney
           General Determines Paid Daily Fantasy Sports
           Contests Are Illegal Gambling (Apr. 5, 2016)..... 27

        Press Release, Attorney General of Texas, Attorney
           General Paxton Announces Multistate Settlement
           Against Deceptive Cancer Charities (May 19,
           2015) ..................................................................... 29

        Press Release, Attorney General of Texas, Texas
           Attorney General Announces Settlement
           Requiring Two National Lenders to Comply with
           Antitrust Laws Before Completing Merger (Nov.
           13, 2015) ............................................................... 29

        Press Release, Department of Attorney General, AG
           Nessel’s Office Sends Cease and Desist Letters to
           Online Sellers for Price-gouging (Apr. 7, 2020) .. 27

        Press Release, Florida’s Chief Financial Officer, CFO
           Sink Issues Consumer Alert: Floridians Should
           Cease Transactions with National Foundation of
           America (Apr. 25, 2017) ....................................... 27

        Press Release, Office of Attorney General Karl
           Racine, AG Racine Sues Predatory Online Lender
           For Illegal High-Interest Loans To District
           Consumers (June 5, 2020) ................................... 27
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 11 of 94




                                  (ix)
        Press Release, Office of Attorney General Maura
           Healey, AG Healey Sends Cease and Desist
           Letter to Online E-cigarette Retailer for Violating
           State Laws, Selling to Minors (Feb. 27, 2019) .... 27

        Press Release, Tennessee State Government, TABC
           Investigates And Halts Illegal Direct-To-
           Consumer Alcohol Shipments In Tennessee (Jan.
           7, 2020) ................................................................. 28
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 12 of 94




                                  1
                        OPINIONS BELOW
           The opinion of the court of appeals is reported at
        971 F.3d 485. Pet. App. 1a-28a. The district court’s
        opinion is reported at 364 F. Supp. 3d 681. Pet. App.
        29a-49a.


                            JURISDICTION
            The court of appeals had jurisdiction over Re-
        spondents’ appeal of the district court’s final judgment
        under 28 U.S.C. § 1291. The Fifth Circuit issued its
        opinion on August 19, 2020. This Petition is timely
        filed under Supreme Court Rule 13 and this Court’s
        order dated March 19, 2020, which extended the dead-
        line for filing any petition for writ of certiorari due af-
        ter the date of the order. This Court’s jurisdiction is
        invoked under 28 U.S.C. § 1254(1).


          CONSTITUTIONAL PROVISION INVOLVED
           The Due Process Clause of the Fourteenth Amend-
        ment to the U.S. Constitution provides: “[N]or shall
        any state deprive any person of life, liberty, or prop-
        erty, without due process of law.”
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 13 of 94




                                    2
                           INTRODUCTION
            The Fifth Circuit held that the New Jersey Attor-
        ney General subjected himself to the jurisdiction of
        the Texas courts by sending a single cease-and-desist
        letter to a single Texas resident that warned it not to
        violate New Jersey law. The court found that jurisdic-
        tion exists under the “effects test” of Calder v. Jones,
        465 U.S. 783 (1984), which held that the publishers of
        a defamatory article about a California actress were
        subject to jurisdiction in California based on the arti-
        cle’s California focus and circulation to 600,000 Cali-
        fornia residents. In the Fifth Circuit’s view, the effects
        of this single cease-and-desist letter to a single com-
        pany are not unlike the impacts of the widespread cir-
        culation in Calder. This is the first decision to hale any
        Attorney General into another forum State’s courts to
        defend the validity of his State’s law based solely on a
        single cease-and-desist letter.
            This Court’s review of this unprecedented expan-
        sion of effects jurisdiction is needed for three reasons.
        First, the decision below creates a split as to whether
        sending a single cease-and-desist letter is sufficient to
        demonstrate personal jurisdiction in the forum where
        a plaintiff receives it. Up until this point, the courts of
        appeals had uniformly found that such letters alone
        were not enough for jurisdiction. The courts gave good
        reasons for their approach. Inter alia, courts encour-
        age cease-and-desist letters, which seek to resolve dis-
        putes without litigation. But if parties know sending
        a cease-and-desist letter may subject them to preemp-
        tive forum-shopping litigation, they will be disincen-
        tivized from doing so. Unfortunately, despite acknowl-
        edging that a cease-and-desist letter was the “totality”
        of the New Jersey Attorney General’s ties to Texas,
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 14 of 94




                                   3
        the Fifth Circuit broke from the Third, Tenth, and
        Federal Circuits to allow for jurisdiction anyway.
            Second, the Fifth Circuit’s approach is flatly incon-
        sistent with this Court’s personal jurisdiction juris-
        prudence, and revives a test most recently rejected in
        Walden v. Fiore, 571 U.S. 277 (2014). The question in
        all personal jurisdiction cases is whether the defend-
        ant purposefully availed itself of the privilege of con-
        ducting activities within the forum State, invoking the
        benefits and protections of its laws. By sending a sin-
        gle Texas company a cease-and-desist letter warning
        it not to violate New Jersey law, the New Jersey At-
        torney General in no way availed himself of Texas as
        a forum. The panel majority filled that gap by empha-
        sizing that the recipient of the cease-and-desist letter
        felt the harm in Texas, because that is where the com-
        pany chooses to reside. But time and again this Court
        has stressed that “mere injury to a forum resident is
        not a sufficient connection to the forum,” and that per-
        sonal jurisdiction will lie only if there is a sufficient
        relationship between the defendant and the forum it-
        self. Id., at 290. That error was only magnified by the
        fact that the defendant here is a nonresident state of-
        ficial; the Fifth Circuit gave no consideration to the
        important state sovereignty interests that result from
        allowing Texas courts to evaluate a challenge to the
        constitutionality of New Jersey law.
           Finally, certiorari is especially warranted because
        the implications of this case are tremendous—and this
        case is an ideal vehicle to address them. State enforce-
        ment officials, not unlike private businesses, regularly
        send cease-and-desist letters to out-of-state individu-
        als and companies, seeking compliance with a range
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 15 of 94




                                    4
        of state laws from antitrust statutes to consumer pro-
        tection or price gouging rules. The Fifth Circuit’s ap-
        proach throws that practice into doubt, because it sug-
        gests that States would regularly be required to de-
        fend their laws in faraway courts due to preemptive
        forum-shopping actions by the recipients of cease-and-
        desist letters. And it would inexorably lead to circuit
        splits over the meaning and validity of state laws in
        the future. Thankfully, this case squarely presents the
        issue of whether an individual cease-and-desist letter
        suffices for jurisdiction, providing the opportunity to
        prevent these consequences from arising.
                            STATEMENT
           1. In 2018, Respondent Defense Distributed, a
        Texas-based company that operates a website availa-
        ble in all 50 States, announced plans to disseminate
        computer files online that would allow any individual
        with access to a 3D printer to produce their own fire-
        arms. Defense Distributed v. Grewal, W.D. Tex. No.
        1:18-CV-637, Dkt. 23 at 7-8. Respondent’s plan would
        enable individuals—including felons, terrorists, and
        domestic abusers—to directly print their own weap-
        ons, even if they could not pass a background check.
        See id. And it would allow them to produce firearms
        that could not be traced by law enforcement even if
        later used in a crime. Id.; see also Pet. App. 30a.
             On July 26, 2018, the New Jersey Attorney Gen-
        eral sent Respondent a cease-and-desist letter at its
        Texas address, explaining that dissemination of these
        files for use by New Jersey residents would violate his
        State’s law. Defense Distributed v. Grewal, W.D. Tex.
        No. 1:18-CV-637, Dkt. 23-5. The letter began by stat-
        ing that “[y]ou are directed to cease and desist from
        publishing printable-gun computer files for use by
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 16 of 94




                                    5
        New Jersey residents.” Id. The Attorney General ex-
        plained that these printable gun codes “are a threat to
        public safety, and posting them violates New Jersey’s
        public nuisance and negligence laws.” Id.; see also id.,
        Dkt. 23-5 at 1-2 (describing the relevant New Jersey
        public nuisance law). Writing in his official capacity,
        the Attorney General warned that “[a]s the chief law
        enforcement officer for New Jersey … my Office will
        initiate legal action barring you from publishing these
        files before August 1, 2018.” Id., Dkt. 23-5 at 2.
           Four days later, after Respondent failed to comply,
        the New Jersey Attorney General followed through on
        his letter and sued Defense Distributed in New Jersey
        state court. Id., Dkt. 23 at 17. The New Jersey Attor-
        ney General also joined other Attorneys General in a
        lawsuit in the Western District of Washington, com-
        menced in July 2018, seeking to enjoin the U.S. State
        Department from issuing a license allowing Respond-
        ent to distribute these files. Id., Dkt. 23 at 13.
            But before the New Jersey Attorney General could
        file the state court suit he had warned of, Respondents
        rushed to court on July 29, 2018, suing the Attorney
        General in the Western District of Texas instead. Id.,
        Dkt. 1 & 23. 1 Respondents sought a declaration that
        the New Jersey law the Attorney General threatened
        to enforce was unconstitutional, and an injunction


            1 Respondents also sued the New York Governor, Delaware
        Attorney General, Pennsylvania Attorney General and Gover-
        nor, and Los Angeles City Attorney, each in their official capaci-
        ties. Defense Distributed v. Grewal, W.D. Tex. No. 1:18-CV-637,
        Dkt. 23 at 5. These defendants are no longer parties to this action
        because the claims against them were dismissed, and Respond-
        ents chose not to appeal that dismissal. Pet. App. 48a-49a.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 17 of 94




                                   6
        barring him from enforcing his State’s law against Re-
        spondents’ conduct. Id., Dkt. 23 at 23-32. In particu-
        lar, Respondents alleged that New Jersey law violates
        the First and Second Amendments, Dormant Com-
        merce Clause, and Supremacy Clause, and that it con-
        stitutes tortious interference with Respondents’ con-
        tracts. Id. Respondents sought a preliminary injunc-
        tion and temporary restraining order against the At-
        torney General. Id., Dkt. 52.
            Separately, Respondents also filed suit against the
        New Jersey Attorney General in the District of New
        Jersey, raising the same claims as in the Western Dis-
        trict of Texas. Pet. App. 4a; see Defense Distributed v.
        Grewal, D.N.J. No. 3:19-cv-4753. Over Respondents’
        objection, that suit was stayed pending the resolution
        of the first-filed litigation in Texas. Pet. App. 4a. Alt-
        hough Respondents had the option to drop the lawsuit
        in Texas and proceed in New Jersey federal court, they
        declined to do so. See Defense Distributed v. Att’y Gen.
        of N.J., 972 F.3d 193, 197 (CA3 2020).
           2. On January 30, 2019, the district court for the
        Western District of Texas (Pitman, J.) dismissed for
        lack of personal jurisdiction. The court, relying on Re-
        spondents’ own filings, began by explaining that the
        primary jurisdictional question was whether a nonres-
        ident state official subjects itself to the jurisdiction of
        Texas courts when it sends a cease-and-desist letter to
        a Texas resident warning that resident not to violate
        the official’s own state law. Pet. App. 40a. The court
        held such a letter insufficient to establish personal ju-
        risdiction in Texas on its own. Pet. App. 41a-43a.
           The court first acknowledged that the New Jersey
        Attorney General had sent its cease-and-desist letter
        only “in an effort to uphold the laws” of his State. Pet.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 18 of 94




                                    7
        App. 40a. The court explained such a letter “do[es] not
        constitute ‘doing business’ in Texas, and [the New Jer-
        sey Attorney General has] not accrued any benefit re-
        lating to Texas through use of the letter[].” Id. (cita-
        tion omitted). To the contrary, the Attorney General
        “did not ‘purposefully avail’ [himself] of the benefits of
        Texas law like someone actually ‘doing business’ in
        Texas.” Id. (citations omitted). It follows that the At-
        torney General “could not have reasonably anticipated
        being haled into federal court in Texas to defend” the
        enforcement of New Jersey law. Id.
            The court specifically rejected the idea that the “ef-
        fects test” first announced in Calder v. Jones, 465 U.S.
        783 (1984), could support personal jurisdiction in this
        case. Pet. App. 41a-43a. As the court noted, “[e]ffects
        jurisdiction … is rare,” and “it is premised on the idea
        that an act done outside a state that has consequences
        or effects within the forum state can suffice as a basis
        for personal jurisdiction if the effects are seriously
        harmful and were intended or highly likely to follow
        from the nonresident defendant’s conduct.” Pet. App.
        41a (citations omitted). The court emphasized that ef-
        fects jurisdiction could not lie in Texas based solely on
        the fact that a resident felt injury there: “the proper
        question is not where the plaintiff experienced a par-
        ticular injury or effect but whether the defendant’s
        conduct connects him to the forum in a meaningful
        way.” Pet. App. 42a (quoting Walden, 571 U.S., at
        285). Simply, “a defendant’s conduct is insufficient to
        establish minimum contacts when it has no relation to
        the forum state ‘other than the fortuity that plaintiffs
        reside there.’” Id. (cleaned up) (citation omitted).
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 19 of 94




                                     8
            The court held that these principles foreclosed the
        exercise of jurisdiction in this case. While Respond-
        ents said that jurisdiction is proper in Texas because
        that “is where Defense Distributed is headquartered
        and where it publishes its website,” as well as where
        the company “publishes information about firearms at
        a brick-and-mortar public library,” Pet. App. 42a-43a
        (quoting Respondents’ filings), the district court re-
        plied that this amounted to an impermissible request
        for the “plaintiff’s contacts with the defendant and fo-
        rum to drive the jurisdictional analysis.” Pet. App. 43a
        (quoting Walden, 571 U.S., at 289). Said another way,
        while it was true a cease-and-desist letter was mailed
        to Texas (because that is where Respondent resides)
        and that the company experienced the legal threat in
        Texas (for the same reason), the New Jersey Attorney
        General’s own conduct “has no relation to Texas, was
        not expressly aimed at Texas, and does not avail itself
        of any Texas laws or benefits. The only relationship
        [the Attorney General’s] actions have with the State
        of Texas is the ‘mere fortuity’ that Defense Distributed
        resides there.” Id. (citation omitted).
            The court also rejected as irrelevant the other ju-
        risdictional ties Respondents highlighted—including
        a letter that the Attorney General sent to Defense Dis-
        tributed’s internet security company in California, a
        statement by the Attorney General about Respondent
        at a press conference in Trenton, New Jersey, and the
        Attorney General’s participation in a suit in the West-
        ern District of Washington, because none of these ac-
        tions “have any jurisdictionally meaningful relation to
        Texas.” Pet. App. 43a n.5.
            3. The Fifth Circuit reversed. Writing for the ma-
        jority, Judge Edith H. Jones began by acknowledging
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 20 of 94




                                    9
        that the “totality of [the New Jersey Attorney Gen-
        eral’s] contacts with Texas involves a cease and desist
        order sent to Defense Distributed.” Pet. App. 9a. Like
        the district court, the panel concluded that none of the
        remaining asserted jurisdictional ties related to Texas
        in any way. See Pet. App. 10a-11a (noting that, aside
        from the single cease-and-desist letter, the remaining
        jurisdictional hooks on which Respondents relied re-
        lated to a company “based in California, not Texas,” or
        otherwise “took place in New Jersey”). Whether this
        nonresident state official could be haled into Texas
        court thus turned on the import of this one letter.
            Unlike the district court, however, the panel deter-
        mined that the Attorney General’s single cease-and-
        desist letter to a Texas company qualified as “purpose-
        ful availment” such that he could be haled into court
        in Texas to defend New Jersey’s law. The panel wrote
        that it was reaching its conclusion because the Attor-
        ney General, in sending a letter to Respondent, alleg-
        edly sought to “‘halt publication of the printable-gun
        computer files’” anywhere in the United States “with-
        out specifying that Defense Distributed cease market-
        ing its materials to New Jersey residents” alone. Pet.
        App. 12a; see Pet. App. 14a (basing jurisdiction on the
        fact that the letter “asserted a pseudo-national execu-
        tive authority” that was not limited to New Jersey’s
        borders). 2 The majority also found that “many of [Re-
        spondents’] claims are based on [the] cease-and-de-
        sist,” which supported jurisdiction. Pet. App. 11a.


            2 To be clear, New Jersey disagreed with the panel’s reading
        of this letter—which specifically warned Respondent not to pub-
        lish its printable gun codes “for use by New Jersey residents.”
        Pet. App. 12a n.6. But New Jersey acknowledges that at the mo-
        tion-to-dismiss stage courts “resolve all factual disputes in favor
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 21 of 94




                                   10
            After describing New Jersey’s cease-and-desist let-
        ter, the panel held that the letter sufficed for the ex-
        ercise of jurisdiction under Calder’s “effects test.” Pet.
        App. 18a-19a. In Calder, the Court allowed for the ex-
        ercise of jurisdiction in California where the National
        Enquirer’s defamatory article about a California ac-
        tress was based upon information obtained from Cali-
        fornia sources about California activities, was circu-
        lated to 600,000 California residents, and caused rep-
        utational harm in California. 465 U.S. at 788-89. The
        Fifth Circuit concluded that “Walden [v. Fiore] makes
        clear that Calder remains good law.” Pet. App. 17a.
            The Fifth Circuit held that this case fit in the mold
        of Calder because the cease-and-desist letter allegedly
        “had a chilling effect on the exercise of [Respondents’]
        First Amendment rights,” which in turn “caused them
        to cease publication and reduced Texans’ access to the
        materials the plaintiffs seek to publish.” Pet. App.
        18a. As a result, because this letter had “‘a potentially
        devastating impact’ on the plaintiffs—and, by exten-
        sion, those who wished to benefit from the plaintiffs’
        activities, including Texas residents,” Pet. App. 19a
        (quoting Calder, 465 U.S. at 789), the majority found
        that its impact “is not unlike that of the defamatory
        article at issue in Calder.” Pet. App. 18a.
           Judge Higginson concurred, agreeing that specific
        personal jurisdiction exists based on the allegation
        that the Attorney General sought “to prevent Texas
        residents from publishing files online to individuals

        of the plaintiff.” Id. Even assuming the panel correctly inter-
        preted New Jersey’s letter, however, its legal conclusions gener-
        ated a split among circuits, directly conflict with this Court’s
        precedents, and will have significant consequences for state en-
        forcement actions and cease-and-desist letters going forward.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 22 of 94




                                    11
        outside of New Jersey,” Pet. App. 23a, but disagreeing
        that Calder’s “effects test” would apply. Judge Hig-
        ginson started by emphasizing that “[t]his form of ju-
        risdiction is ‘rare,’ and the Supreme Court has moved
        away from an effects-based analysis, instead requir-
        ing active minimum contacts with the forum state.”
        Pet. App. 25a. Although Walden acknowledged that
        Calder could remain good law (as the majority empha-
        sized), Walden also “explained that Calder should not
        be interpreted to confer jurisdiction whenever an indi-
        vidual is accused of committing a tort against a resi-
        dent of the forum state.” Id.
            The concurrence concluded that the instant litiga-
        tion fell far short of the special circumstances of Cal-
        der. While “Calder was unique in that there was evi-
        dence in the record that the defendant’s conduct af-
        fected not only the plaintiff but also at least 600,000
        others in the forum state,” this single “cease-and-de-
        sist letter injured only the plaintiffs because it threat-
        ened enforcement against only them.” Pet. App. 26a.
        And though it was true Respondents happened to be
        based in Texas, Respondents “cannot rely on their con-
        nections to Texas alone to show an effect within the
        state based on Grewal’s actions toward them as indi-
        viduals he knew to be Texans.” Id. Simply put, while
        the Attorney General “communicated with Texas res-
        idents”—to warn them they would be violating New
        Jersey’s law—“none of [his] challenged conduct had
        anything to do with [Texas] itself.” Pet. App. 27a
        (quoting Walden, 571 U.S., at 289).
           Judge Higginson also explained that the majority’s
        expansive reading of Calder had significant implica-
        tions for “state sovereignty principles.” Pet. App. 25a.
        His opinion noted that “[w]hen a state defends its laws
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 23 of 94




                                    12
        in a faraway forum, it loses the benefit of having the
        laws examined by local state or federal courts—courts
        that have special expertise interpreting its laws.” Pet.
        App. 27a n.3 (citation omitted). That is why, Judge
        Higginson continued, he was unable to find any other
        case exercising personal jurisdiction over a nonresi-
        dent government official on such facts. Id. To the con-
        trary, “[f]rom [his] review of cases against government
        officials who attempt to enforce a state law, so for no
        personal or commercial profit, the litigation has taken
        place in the governmental official’s state.” Id.
          REASONS FOR GRANTING THE PETITION
            The Fifth Circuit determined that Texas courts en-
        joy personal jurisdiction over the New Jersey Attorney
        General on the basis of a single cease-and-desist letter
        he sent to a single Texas resident. That decision gen-
        erates a circuit split; is directly inconsistent with this
        Court’s precedents; and will have sweeping conse-
        quences for state officials seeking to enforce their
        laws. This Court should grant certiorari.
           I.   The Courts Of Appeals Are Split On The
                Question Presented.
            The Fifth Circuit’s conclusion that a cease-and-de-
        sist letter alone can suffice to support personal juris-
        diction in the recipient’s forum State conflicts with de-
        cisions from the Federal, Tenth, and Third Circuits.
            The Federal Circuit has repeatedly “held that it is
        improper to predicate personal jurisdiction on the act
        of sending ordinary cease and desist letters into a fo-
        rum, without more.” New World Int’l v. Ford Global
        Techs., 859 F.3d 1032, 1038 (CAFed 2017); see, e.g.,
        Inamed Corp. v. Kuzmak, 249 F.3d 1356, 1361 (CAFed
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 24 of 94




                                    13
        2001) (confirming “the sending of an infringement let-
        ter, without more, is insufficient to satisfy the require-
        ments of due process when exercising jurisdiction over
        an out-of-state patentee”); Red Wing Shoe Co. v. Hock-
        erson-Halberstadt, Inc., 148 F.3d 1355, 1361 (CAFed
        1998) (concluding that “cease-and-desist letters alone
        do not suffice to create personal jurisdiction”); Radio
        Sys. Corp. v. Accession, Inc., 638 F.3d 785, 789 (CAFed
        2011); Breckenridge Pharm., Inc. v. Metabolite Labs.,
        444 F.3d 1356, 1363 (CAFed 2006). After all, as that
        court has repeatedly explained, “principles of fair play
        and substantial justice afford a patentee sufficient lat-
        itude to inform others of its patent rights without sub-
        jecting itself to jurisdiction in a foreign forum.” New
        World Int’l, 859 F.3d, at 1038 (quoting Red Wing Shoe,
        148 F.3d, at 1360-61). A contrary rule would prevent
        a patentee from doing so pre-litigation.
            The Tenth Circuit’s precedent is in accord. See C5
        Medical Werks, LLC v. CeramTec GMBH, 937 F.3d
        1319, 1234 (CA10 2019) (“[W]e agree with the Federal
        Circuit that a single cease-and-desist letter is insuffi-
        cient to confer jurisdiction in a declaratory judgment
        action like this one.”). In that case, a German ceramics
        producer sent a Colorado competitor a letter warning
        of trademark violations and threatening suit. Id. at
        1322. When the Colorado company sued in the District
        of Colorado in response, the Tenth Circuit concluded
        that this single letter was “not a proper basis for juris-
        diction” in the State. Id. at 1324; see also id. (adding
        that, for effects-based jurisdiction, “merely interacting
        with a plaintiff known to bear a strong connection to
        the forum state is not enough to establish jurisdic-
        tion”) (citing Walden, 571 U.S. at 284). Instead, be-
        cause the plaintiff “failed to allege sufficient activities
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 25 of 94




                                    14
        in addition to the cease-and-desist letter, [the] exer-
        cise of personal jurisdiction … was improper.” Id.
            Finally, the Third Circuit has likewise rejected the
        idea that a cease-and-desist letter alone justifies exer-
        cising jurisdiction in the recipient’s forum state. See
        Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 301 (CA3
        2008) (holding, in a franchisor dispute, that “a cease
        and desist letter does not rise to the level of purposeful
        availment for purposes of jurisdiction in Pennsylva-
        nia”). After all, the minimum contacts analysis looks
        at whether a defendant has purposefully availed itself
        of the forum, but a cease-and-desist letter “expresses
        the goal not to do business in” the forum State. Id. (cit-
        ing Red Wing Shoe, 148 F.3d at 1361). The split could
        not be clearer: if the Texas Attorney General had sent
        a cease-and-desist letter to a New Jersey company, ju-
        risdiction in New Jersey would not be proper on that
        basis. But the converse is now permitted.
            To be sure, these courts have acknowledged that a
        cease-and-desist letter can be relevant to the jurisdic-
        tional analysis if it is one of multiple contacts with the
        forum. See New World, 859 F.3d, at 1038 (concluding
        that “[w]hile the act of sending cease and desist letters
        is in-sufficient by itself to trigger a finding of personal
        jurisdiction, other activities by the defendant, in con-
        junction with cease and desist letters, may be suffi-
        cient,” and collecting cases); Dudnikov v. Chalk & Ver-
        milion Fine Arts, 514 F.3d 1063, 1082 (CA10 2008) (al-
        lowing jurisdiction when defendant “communicated …
        to a third party with the intent that the third party
        take action directly against plaintiffs’ business inter-
        ests,” but holding that such letter was “readily distin-
        guishable” from “sending a mere cease-and-desist let-
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 26 of 94




                                     15
        ter directly to plaintiffs,” and “[a]ssuming without de-
        ciding that it would be unreasonable to found jurisdic-
        tion solely on a cease-and-desist letter”). In this case,
        however, the court below admitted the “totality of [the
        New Jersey Attorney General’s] contacts with Texas
        involves a cease and desist order sent to Defense Dis-
        tributed.” Pet. App. 9a. And as to the jurisdictional im-
        port of such a cease-and-desist letter standing alone,
        the Federal, Tenth, and Third Circuits are clear.
            The Fifth Circuit’s approach stands in contrast to
        these decisions. Of course, the Fifth Circuit recognizes
        that many cease-and-desist letters are insufficient to
        support jurisdiction in the recipient’s state. See, e.g.,
        Halliburton Energy Servs. v. Ironshore Specialty Ins.,
        921 F.3d 522, 542 (CA5 2019) (finding letters at issue,
        “even if they threatened litigation, are not enough to
        show minimum contacts with Texas”); 3 Stroman Re-
        alty v. Wercinski, 513 F.3d 476 (CA5 2008) (rejecting
        claim that nonresident state official was subject to ju-
        risdiction based upon cease-and-desist letter). But un-
        like the other circuits, the Fifth Circuit believes such
        letters are enough to create effects-based jurisdiction
        in the recipient’s State if the sender asserts “pseudo-
        national” authority that would “crush” the recipient’s
        operations, and thus would have downstream effects
        on the company’s consumers—including consumers in
        the forum state. See Pet. App. 12a-14a.
           That legal line is flatly inconsistent with the cases
        discussed above. The Federal Circuit’s rulings provide

            3 Notably, the Fifth Circuit in Halliburton acknowledged that
        “[m]any other circuits have addressed similar scenarios in which
        a potential plaintiff sends a cease-and-desist letter threatening
        litigation to a potential defendant. None of these courts held that
        sending a letter amounts to purposeful availment.” Id.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 27 of 94




                                   16
        a perfect example. There is no dispute, of course, that
        a patent provides the holder with national rights; as a
        result, a cease-and-desist letter threatening infringe-
        ment action asserts pseudo-national authority against
        the conduct. In the same vein, successful infringement
        lawsuits also “crush” the operations of any infringer,
        with downstream consequences to that company’s con-
        sumers. So too for the Tenth Circuit ruling in C5 Med-
        ical Werks, which involved a “pseudo-national” asser-
        tion of trademark rights and an attempt to “crush” the
        unlawful business practices of a Colorado-based com-
        pany. But in those cases, the courts relied on the fact
        that the letters reflected no purposeful availment of
        the forum State, but simply the fortuity of where the
        violator resided. The distinct considerations advanced
        by the Fifth Circuit played no role whatsoever. 4
            Finally, while the cases cited above involved cease-
        and-desist letters issued by nonresident corporations
        rather than nonresident state officials, that is no basis
        for distinguishing the circuit split. As laid out in detail

            4  While the Fifth Circuit appears to be the only court to adopt
        its expansive approach after Walden, the Ninth Circuit has pre-
        viously adopted a distinct rule that allows jurisdiction to turn on
        the nature of the cease-and-desist letter. See, e.g., Yahoo! Inc. v.
        La Ligue Contre Le Racisme Et L’Antisemitisme, 433 F.3d 1199,
        1209 (CA9 2006). In Yahoo!, the Ninth Circuit held that courts
        should examine the intent behind a cease-and-desist letter to de-
        termine whether it is “more like a normal cease and desist letter”
        (and does not support jurisdiction in the recipient’s forum state)
        or is “abusive, tortious or otherwise wrongful” (and could support
        jurisdiction). Id. at 1209. Notably, while Yahoo! was decided be-
        fore Walden, district courts in the Ninth Circuit continue to apply
        its test to cease-and-desist letters. See, e.g., Deal Point Trading
        v. Standard Process, No. 19-1926, 2020 WL 6106617, *4-5 (S.D.
        Cal. Apr. 20, 2020) (inquiring into whether letters were “abusive,
        tortious or otherwise wrongful”).
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 28 of 94




                                    17
        below, the arguments against jurisdiction are stronger
        when nonresident state officials are involved. See in-
        fra at 23-24. In such a case, it is especially likely that
        the nonresident state official is simply seeking to en-
        force his State’s law rather than to enjoy the benefits
        of Texas, and particularly likely it is a “mere fortuity”
        the recipient resides in Texas. It cannot be that a na-
        tional company avoids personal jurisdiction based on
        a cease-and-desist letter, but a State official—sued in
        his official capacity—can be haled into another State’s
        courts to defend the validity of his own law based on
        the same facts. 5 A clear split thus exists as to whether
        and when a single cease-and-desist letter alone sup-
        ports the exercise of personal jurisdiction.
           II.    The Decision Below Squarely Conflicts
                  With This Court’s Precedent.
           The Fifth Circuit’s decision is an outlier for a good
        reason: its approach resurrects an expansive under-
        standing of jurisdiction that this Court has repeatedly


            5 In any event, although the few cases New Jersey has iden-
        tified involving cease-and-desist letters from nonresident state
        officials were resolved by district courts, these courts also refused
        to exercise jurisdiction. See Berry College v. Rhoda, No. 13-115,
        2013 WL 12109374, *11 (N.D. Ga. June 12, 2013) (refusing juris-
        diction over Executive Director of the Tennessee Higher Educa-
        tion Commission where his total “contacts with Georgia involved
        communications with Plaintiff in which Defendants attempted to
        perform their regulatory duties” because he did not “purposefully
        avail[]” himself “of Georgia’s benefits and laws like individuals
        or entities that actually conduct business in Georgia”); Morning-
        side Church, Inc. v. Rutledge, No. 20-5050, 2020 WL 5077255, *3-
        5 (W.D. Mo. Sept. 18, 2020) (dismissing suit against nonresident
        officials and finding that their decisions to send letters and sub-
        poenas to Missouri company did not subject them to jurisdiction
        in Missouri), appeal docketed, CA8 No. 20-2954.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 29 of 94




                                   18
        rejected. In the process, the Fifth Circuit reached the
        unprecedented conclusion that mailing a single letter
        to a single company suffices to establish “effects juris-
        diction” in the recipient forum State. And it failed to
        give any weight to New Jersey’s sovereignty interests,
        notwithstanding the important role for federalism in
        the due process analysis. Certiorari is needed to re-
        turn the federal courts to the jurisdictional principles
        this Court has consistently articulated.
            1. Begin with hornbook jurisdictional rules. As this
        Court has explained, the inquiry into whether a de-
        fendant can be haled into court (let alone whether a
        nonresident state official can be) turns on “the defend-
        ant’s contacts with the forum State itself, not the de-
        fendant’s contacts with persons who reside there.”
        Walden, 517 U.S., at 285. In other words, “the plaintiff
        cannot be the only link between the defendant and the
        forum. Rather, it is the defendant’s conduct that must
        form the necessary connection with the forum State
        that is the basis for its jurisdiction over him.” Id. At
        bottom, the question is whether a defendant has “pur-
        posefully avail[ed] itself of the privilege of conducting
        activities within the forum State, thus invoking the
        benefits and protections of its laws,” Burger King, 471
        U.S. at 475, or whether the relationship to the forum
        is being driven by the plaintiff instead.
            The Fifth Circuit erred in concluding that this sin-
        gle cease-and-desist letter is sufficient to meet that
        test. As laid out above, the Fifth Circuit admitted the
        “totality of [the New Jersey Attorney General’s] con-
        tacts with Texas involves a cease and desist order”
        sent to Defense Distributed alone. Pet. App. 9a. And
        that letter had nothing to do with Texas. To the con-
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 30 of 94




                                    19
        trary, the cease-and-desist letter informed Respond-
        ents that their conduct would violate New Jersey law
        and it described the action New Jersey’s chief law en-
        forcement officer intended to pursue in New Jersey
        court. See Dist. Ct. Dkt. 23-5 at 1-2 (warning that the
        conduct “violates New Jersey’s public nuisance and
        negligence laws” and “[a]s the chief law enforcement
        officer for New Jersey … my Office will initiate legal
        action”). The only time Texas appears in the letter is
        in Respondent’s own address block. But see Walden,
        517 U.S., at 289 (holding it is “impermissibl[e]” to “al-
        low[] a plaintiff’s contacts with the defendant and fo-
        rum to drive the jurisdictional analysis”).
            There is no way in which the New Jersey Attorney
        General purposefully availed himself of the privilege
        of conducting activities within Texas, invoking its le-
        gal benefits and protections. To the contrary, it is un-
        disputed that the Attorney General sent a letter only
        “in an effort to uphold the laws” of his State, and did
        not warn Respondent against violating Texas law or
        the law of any other state. Pet. App. 40a; Dist. Ct. Dkt.
        23-5 at 1-2. Had the Attorney General simply filed his
        proposed enforcement action without a pre-suit letter,
        it would be obvious that he had no contact with Texas.
        The analysis does not change just because he chose to
        send Respondent a warning letter urging compliance,
        and Respondent happened to reside in Texas.
           The Fifth Circuit’s own legal analysis confirms the
        shortcomings in its approach. According to the panel,
        while many cease-and-desist letters would be insuffi-
        cient for jurisdiction, the rule is different when a non-
        resident state official asserts any “pseudo-national au-
        thority.” Pet. App. 14a. But that turns the purposeful
        availment analysis on its head: while such assertions
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 31 of 94




                                    20
        of extra-territorial enforcement authority might go to
        the merits of Respondents’ substantive Dormant Com-
        merce Clause claim, 6 they operate in just the opposite
        way for jurisdiction. See Montana-Dakota Util. Co. v.
        Nw. Pub. Serv. Co., 341 U.S. 246, 249 (1951) (noting
        “the question whether jurisdiction exists” is distinct
        from “the question whether the complaint states a
        cause of action”). After all, any allegations that the At-
        torney General reads New Jersey law to demand com-
        pliance across the Nation makes clear that the Attor-
        ney General was not targeting Texas; that he would
        have pursued the same letter and challenge had Re-
        spondent resided in any other State; and that the re-
        lationship to Texas is driven by the plaintiff and not
        the defendant. See Pet. App. 43a (finding the Attorney
        General’s conduct “has no relation to Texas, was not
        expressly aimed at Texas, and does not avail itself of
        any Texas laws or benefits. The only relationship [the
        Attorney General’s] actions have with the State of
        Texas is the ‘mere fortuity’ that Defense Distributed
        resides there.”). Put simply, any efforts to enforce New
        Jersey law uniformly across the country fail to indi-
        cate any purposeful availment of Texas.
           2. The Fifth Circuit got around these problems only
        by adopting an unprecedented approach to effects ju-
        risdiction. In short, the majority held that mailing a
        single letter to a single company is sufficient to satisfy
        the test first laid out in Calder. But that flatly ignores
        this Court’s most recent case on the subject.


            6Of course, the State contests that it sought to enforce its law
        in any way that violates the Dormant Commerce Clause, and is
        simply referring to Respondents’ allegations, on which the Fifth
        Circuit relied at this stage of the case. See Pet. App. 6a-7a.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 32 of 94




                                   21
            In Walden v. Fiore, this Court addressed the effects
        test for personal jurisdiction and made clear that its
        reach was narrow. In Walden, Nevada plaintiffs sued
        a nonresident law enforcement official for conducting
        an allegedly unlawful seizure of the plaintiffs’ funds
        in Georgia. This Court reversed the finding that juris-
        diction existed in Nevada, reasoning that the defend-
        ant’s “relevant conduct occurred entirely in Georgia”
        and his actions did not connect him to Nevada “in a
        meaningful way.” 571 U.S., at 290-91. The Court thus
        held that “mere injury to a forum resident is not a suf-
        ficient connection to the forum,” rejecting a jurisdic-
        tional test that equates a defendant’s connection to a
        forum resident with connections to the forum itself.
        See id. at 289-90; see also id. at 291 (noting “it is the
        defendant, not the plaintiff or third parties, who must
        create contacts with the forum”).
            In the process, Walden discussed Calder v. Jones—
        in which the Court first announced the effects test for
        personal jurisdiction—and made clear that it was lim-
        ited in scope. Although Calder held that the nonresi-
        dent reporter and editor of a National Enquirer article
        could be haled into California court in a defamation
        suit, the unique facts in that case showed those de-
        fendants really had taken “intentional conduct … that
        creates the necessary contacts with the forum” itself,
        not just the particular plaintiff. Walden, 571 U.S., at
        286. To reach that conclusion, Calder had found “de-
        fendants relied on phone calls to ‘California sources’
        for the information in their article; they wrote the
        story about the plaintiff's activities in California; they
        caused reputational injury in California by writing an
        allegedly libelous article that was widely circulated in
        the State; and the ‘brunt’ of that injury was suffered
        by the plaintiff in that State.” Walden, 571 U.S., at
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 33 of 94




                                  22
        287 (emphasis added). Notably, the challenged article
        was published in “a national weekly newspaper with
        a California circulation of roughly 600,000.” Id.; see
        Pet. App. 25a-26a (Higginson, J., concurring) (con-
        cluding that “Calder was unique,” and that such juris-
        diction “is rare, and the Supreme Court has moved
        away from an effects-based analysis”).
            This case could not be further afield. As laid out in
        detail above, the only contact on which the Fifth Cir-
        cuit relied for jurisdiction was the sending of a single
        letter to a single forum resident—in sharp contrast to
        the facts of Calder. The Fifth Circuit found this letter
        was nevertheless enough to establish “effects jurisdic-
        tion” because the “cease-and-desist letter would have
        a potentially devastating impact on the plaintiffs—
        and, by extension, those who wished to benefit from
        the plaintiffs’ activities, including Texas residents.”
        Pet. App. 19a. In other words, although the New Jer-
        sey Attorney General’s only “contact” with Texas was
        his relationship with the Texas resident, the majority
        explicitly focused on the fact of Respondents experi-
        encing injury in Texas to fill that gap.
            But that is precisely the error that Walden warns
        against. See Walden, 571 U.S., at 289 (reversing deci-
        sion that allowed “plaintiff’s contacts with the defend-
        ant and forum to drive the jurisdictional analysis”). As
        Judge Higginson put it, this “cease-and-desist letter
        injured only the plaintiffs because it threatened en-
        forcement against only them. Plaintiffs cannot rely on
        their connections to Texas alone to show an effect
        within the state based on [the Attorney General’s] ac-
        tions toward them as individuals he knew to be Tex-
        ans.” Pet. App. 26a. Again, the only reason the New
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 34 of 94




                                 23
        Jersey Attorney General had contact with Texas is be-
        cause that is where Defense Distributed is located; if
        the company resided in another state, the same events
        would have occurred. At the end of the day, “[t]hough
        he affirmatively communicated with Texas residents,
        ‘none of [the Attorney General’s] challenged conduct
        had anything to do with [Texas] itself.’” Pet. App. 27a
        (quoting Walden, 571 U.S. at 289). 7
           3. The panel decision is especially untenable given
        the important sovereignty interests it disregarded.
            To begin, the panel overlooked the fact that non-
        resident state officials do not purposefully avail them-
        selves of the benefits of a foreign State’s law like com-
        mercial actors do. Unlike the latter, nonresident state
        officials derive no economic, commercial, or personal
        benefit from efforts to enforce their State’s law against
        out-of-state actors who seek to violate it. See Kulko v.
        Superior Ct., 436 U.S. 84, 97 (1978) (explaining that
        lack of “commercial benefit” to a defendant precludes
        analogy to commercial activity as basis for jurisdic-
        tion); Pet. App. 27a n.3 (Higginson, J., concurring)
        (noting “officials who attempt to enforce a state law”
        do so “for no personal or commercial profit”). Instead,
        their actions redound to the benefit of their States.
        That distinction matters especially because this is an
        Ex Parte Young suit, which relies on the fact that a
        state officer—not the State itself—is the defendant. In
        other words, Respondents seek to have it both ways
        under the Ex Parte Young doctrine by suing an official
        to avoid the sovereign immunity bar, while relying on

            7 Indeed, the conflict between the decision below and the de-
        cisions of this Court limiting effects jurisdiction is so clear that
        this Court could consider reversing summarily on that basis.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 35 of 94




                                   24
        the benefits accruing to the State to establish personal
        jurisdiction. That approach lacks any basis in law.
            Moreover, a rule allowing state officials to be haled
        into the courts of another State to defend the validity
        of their laws raises serious federalism concerns. For
        one, States have an interest in not having the validity
        of their laws decided by faraway courts, which lack the
        expertise interpreting their laws that the local courts
        enjoy. See Leroy v. Great W. United Corp., 443 U.S.
        173, 186 (1979) (“[F]ederal judges sitting in Idaho are
        better qualified to construe Idaho law, and to assess
        the character of Idaho’s probable enforcement of that
        law, than are judges sitting elsewhere.”); Pet. App.
        27a n.3 (Higginson, J., concurring) (same). This is not
        just a practical issue, but one that sounds in due pro-
        cess. See World-Wide Volkswagen Corp. v. Woodson,
        444 U.S. 286, 292 (1980) (due process “ensures that
        the States through their courts, do not reach out be-
        yond the limits imposed on them by their status as co-
        equal sovereigns”).
            For another, the Fifth Circuit’s decision will lead
        inexorably to an increase in circuit splits on the mean-
        ing and validity of state law. Because of the frequency
        of state cease-and-desist letters, see infra at 27-28, the
        Fifth Circuit’s ruling will generate additional forum-
        shopping preemptive suits like this one, and federal
        courts may be required to interpret state laws and as-
        sess their constitutionality well beyond their circuits.
        It follows that federal courts may adopt and apply in-
        terpretations that conflict with related rulings of the
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 36 of 94




                                25
        home state circuit—leading to greater confusion and
        implementation challenges for the States. 8
            Nor is this concern academic. Just days after the
        district court dismissed the instant action, Respond-
        ents (along with a group of other plaintiffs) filed an-
        other action in the District of New Jersey challenging
        the same New Jersey law. See Defense Distributed v.
        Att’y Gen. of N.J., 972 F.3d 193, 196-97 (3d Cir. 2020).
        Because of the involvement of additional plaintiffs,
        Respondents claim the case will have to be resolved no
        matter how the Texas action comes out. If the Texas
        courts and the New Jersey courts both exercise juris-
        diction to assess the meaning and validity of New Jer-
        sey law, a merits conflict remains possible.
           This Court has instructed courts time and again to
        take sovereignty interests into account in conducting
        personal jurisdiction analyses. See, e.g., Bristol-Myers
        Squibb Co. v. Superior Ct. of California, 137 S. Ct.
        1773, 1780 (2017) (noting that courts “must” consider
        “many essential attributes of [state] sovereignty” in
        this inquiry). At a minimum, due process requires a
        court to weigh these important sovereignty interests
        when the defendant is a nonresident state official. The
        panel’s failure to do so is one more way in which its
        decision directly contrasts with this Court’s personal
        jurisdiction precedents.




           8  The Fifth Circuit would not have the ability to avoid such
        conflicts in this case by certifying questions to the New Jersey
        Supreme Court, because the Supreme Court’s rules unsurpris-
        ingly permit certification requests only from the Third Circuit.
        See N.J. Ct. R. 2:12A-1.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 37 of 94




                               26
         III.   This Case Is An Ideal Vehicle To Resolve
                The Circuit Split On This Important Ju-
                risdictional Question.
            Not only did the Fifth Circuit misapply effects ju-
        risdiction and create a circuit split in the process, but
        its decision has enormous consequences for States and
        businesses nationwide. This case is an ideal vehicle to
        address the question presented and to prevent those
        consequences from materializing.
            1. Unfortunately, the decision below risks having a
        significant impact on the use of cease-and-desist let-
        ters. As one court explained, “[t]here are strong policy
        reasons to encourage cease and desist letters. They
        are normally used to warn an alleged rights infringer
        that its conduct, if continued, will be challenged in a
        legal proceeding, and to facilitate resolution of a dis-
        pute without resort to litigation.” Yahoo!, 433 F.3d, at
        1208. But “[i]f the price of sending a cease and desist
        letter is that the sender thereby subjects itself to ju-
        risdiction in the forum of the alleged rights infringer,
        the rights holder will be strongly encouraged to file
        suit in its home forum without attempting first to re-
        solve the dispute informally by means of a letter.” Id.;
        see also Red Wing Shoe, 148 F.3d, at 1361 (noting “[a]
        patentee should not subject itself to personal jurisdic-
        tion in a forum solely by informing a party who hap-
        pens to be located there of suspected infringement,”
        and that the contrary rule “provid[es] disincentives for
        the initiation of settlement negotiations”).
            Indeed, cease-and-desist letters are a common tool
        for state enforcement officials for these very reasons—
        meaning the Fifth Circuit’s ruling has consequences
        far beyond this case. In recent years, across a range of
        contexts, Attorneys General and other state officials
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 38 of 94




                                    27
        have sent such letters to out-of-state companies warn-
        ing them not to violate state law. Examples of cease-
        and-desist letters to out-of-state companies include a
        letter from the Alabama Attorney General to sports
        betting companies to prevent violations of state gam-
        bling statutes; 9 from the D.C. Attorney General to a
        Delaware-barred online lender for deceptive business
        practices; 10 from the Florida Insurance Commissioner
        to a Tennessee business ordering it to cease soliciting
        Florida consumers; 11 from the Massachusetts Attor-
        ney General to an online seller of electronic cigarette
        devices to block sales that violate state law; 12 from the
        Michigan Attorney General to businesses engaging in
        price gouging during the COVID-19 pandemic; 13 from
        the New York Attorney General to those selling false



           9 See Press Release, Attorney General’s Office, Attorney Gen-
        eral Determines Paid Daily Fantasy Sports Contests Are Illegal
        Gambling (Apr. 5, 2016), https://tinyurl.com/y6l3gvoj.
           10 See Press Release, Office of Attorney General Karl Racine,
        AG Racine Sues Predatory Online Lender For Illegal High-Inter-
        est Loans To District Consumers (June 5, 2020), https://ti-
        nyurl.com/y3rrlaft.
           11  See Press Release, Florida’s Chief Financial Officer, CFO
        Sink Issues Consumer Alert: Floridians Should Cease Transac-
        tions with National Foundation of America (Apr. 25, 2017),
        https://tinyurl.com/y5ma6p8c.
           12 See Press Release, Office of Attorney General Maura Hea-
        ley, AG Healey Sends Cease and Desist Letter to Online E-ciga-
        rette Retailer for Violating State Laws, Selling to Minors (Feb.
        27, 2019), https://tinyurl.com/y3xslqaw.
           13  See Press Release, Department of Attorney General, AG
        Nessel’s Office Sends Cease and Desist Letters to Online Sellers
        for Price-gouging (Apr. 7, 2020), https://tinyurl.com/yxwqhre4.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 39 of 94




                                   28
        treatments for COVID-19; 14 from the North Dakota
        Attorney General to a business regarding registering
        as a debt settlement provider under state law; 15 from
        the South Dakota Division of Banking to a company
        to prevent it from acquiring new residential mort-
        gages until it proved its operations comply with state
        law; 16 and from Tennessee regulators to alcohol ship-
        pers regarding violations of state liquor laws. 17
            The fact that the Fifth Circuit drew a line between
        cease-and-desist letters asserting a “pseudo-national”
        authority and letters that assert more limited author-
        ity in no way diminishes the impact of its decision. For
        one, the intended scope of an enforcement action will
        often be a contested factual issue—as it is here—sub-
        jecting nonresident officials to jurisdictional discovery
        in a foreign forum. Pet. App. 19a n.10 (panel decision
        below), Pet. App. 23a n.1 (Higginson, J., concurring).
        But more importantly, state enforcement actions reg-
        ularly seek remedies that are not limited to their bor-
        ders—especially in areas like antitrust enforcement or
        charities regulation. There are many such actions,


           14  See Mar. 3, 2020 Ltr. from N.Y. Att’y Gen., https://ti-
        nyurl.com/yxswwhgr; Mar. 12, 2020 Ltr. From N.Y. Att’y Gen.,
        https://tinyurl.com/yaxeqwnn.
           15 See Cease and Desist Order, State of North Dakota v. Bet-
        ter Business Marketing, Inc. (State of North Dakota, Office of
        Att’y Gen., July 23, 2020), https://tinyurl.com/y2knvtrk.
           16 See Order, In re Ocwen Loan Servicing, LLC (S.D. Dep’t of
        Labor & Regulation, Div. of Banking, Apr. 20, 2017), https://ti-
        nyurl.com/y3mwzchg.
           17 See Press Release, Tennessee State Government, TABC In-
        vestigates And Halts Illegal Direct-To-Consumer Alcohol Ship-
        ments In Tennessee (Jan. 7, 2020), https://tinyurl.com/y5oj4ka6.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 40 of 94




                                    29
        and the following examples from within the Fifth Cir-
        cuit alone helpfully illustrate the point:
                •   The Texas Attorney General settled a multi-
                    state action against out-of-state cancer chari-
                    ties, requiring dissolution of two of them; 18

                •   The Texas Attorney General settled a multi-
                    state action requiring changes to the merger
                    of national lenders, requiring amendment to
                    non-compete clauses not limited to Texas; 19

                •   The Texas Attorney General filed a consumer
                    protection suit against national opioid manu-
                    facturers seeking marketing practice changes
                    not limited to Texas; 20

                •   The Louisiana Attorney General took part in
                    a multistate antitrust action against generic
                    drug manufacturers, seeking to enjoin them
                    from engaging in anticompetitive conduct not
                    limited to Louisiana; 21 and

           18 See Press Release, Attorney General of Texas, Attorney
        General Paxton Announces Multistate Settlement Against De-
        ceptive Cancer Charities (May 19, 2015), https://ti-
        nyurl.com/yxczpxj6;
           19 See Press Release, Attorney General of Texas, Texas At-
        torney General Announces Settlement Requiring Two National
        Lenders to Comply with Antitrust Laws Before Completing Mer-
        ger (Nov. 13, 2015), https://tinyurl.com/y6qezdbo.
           20  Petition, State of Texas v. Purdue Pharma L.P., et al.
        (Travis Cnty. Dist. Ct., May 15, 2018), https://ti-
        nyurl.com/y4rd4zmo.
           21 See Compl., State of Connecticut, et al. v. Teva Pharm.
        USA, Inc. (D. Conn. May 10, 2019), https://tinyurl.com/y3ru2nyj.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 41 of 94




                                     30

                •   The Louisiana Attorney General settled a
                    multistate suit against a bank based on de-
                    ceptive practices, requiring changes to its
                    lending practices beyond Louisiana. 22

            As these examples show, state enforcement activ-
        ity against out-of-state actors is commonplace—even
        where the relief has broad implications for the corpo-
        rate actor. Under the Fifth Circuit’s rule, were these
        actions preceded by cease-and-desist letters, the valid-
        ity of the claims may have been litigated in the forum
        State of the recipient instead. See Pet. App. 27a n.3
        (Higginson, J., concurring) (highlighting that “[w]hen
        a state defends its laws in a faraway forum, it loses
        the benefit of having the laws examined by local state
        or federal courts—courts that have special expertise
        interpreting its laws”) (citation omitted). Those juris-
        dictional consequences undermine the States’ ability
        to benefit from cease-and-desist letters.
            2. The Fifth Circuit’s decision is no less disruptive
        for commercial actors, who up until now could safely
        assume that merely sending a cease-and-desist letter
        would not subject them to jurisdiction in the recipi-
        ent’s State. See, e.g., Breckenridge Pharm., 444 F.3d,
        at 1366 n.8 (noting cease-and-desist letters are com-
        monplace in patent infringement disputes). Indeed,
        an approach that allows jurisdiction in the recipient’s
        forum State where the cease-and-desist letter asserts
        any “pseudo-national” authority to limit their conduct
        would wreak havoc in the context of private litigation,

           22 See Press Release, Attorney General of Louisiana, Hun-
        dreds Of Millions In Relief Announced For Subprime Auto Loan
        Consumers (May 22, 2020), http://ag.state.la.us/Article/10758.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 42 of 94




                                   31
        where senders often assert contractual or legal rights
        nationwide. After all, a patentee’s purpose in sending
        a cease-and-desist letter to a suspected infringer is to
        prevent infringement not only in one state, but to pre-
        vent it everywhere—given a patent’s national scope.
        See Red Wing, 148 F.3d, at 1361; Genetic Implant Sys.
        Inc. v. Core-Vent Corp., 123 F.3d 1455, 1458 (CAFed
        1997). So too for disputes over trademarks, non-com-
        pete agreements, and more. If sending a cease-and-de-
        sist letter to a Texas company that asserts nationwide
        limits on its conduct suffices for jurisdiction in Texas,
        especially where the letter would significantly affect
        the violator’s operations, businesses may also have to
        rethink their reliance on cease-and-desist letters to re-
        solve disputes without suit.
            3. Finally, the instant case presents an ideal vehi-
        cle to clarify whether a nonresident state official sub-
        jects itself to jurisdiction in another forum State when
        it sends a single cease-and-desist letter to a single res-
        ident in the State. Most importantly, the Fifth Circuit
        explicitly acknowledged the “totality of [the New Jer-
        sey Attorney General’s] contacts with Texas involves
        a cease and desist order sent to Defense Distributed.”
        Pet. App. 9a. The jurisdictional question regarding the
        role of such a letter is thus cleanly presented.
           Although the concurrence recognized that the New
        Jersey Attorney General may, on remand, still seek to
        avoid litigation of this case in Texas courts, those av-
        enues do not undermine the need for certiorari. First,
        the concurrence explained that the New Jersey Attor-
        ney General could introduce evidence on remand that
        he was not asserting “pseudo-national” authority and
        that the requested relief was limited to Respondent’s
        actions relative to New Jersey. Pet. App. 23a n.1. The
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 43 of 94




                                    32
        point of a clear jurisdictional rule, however, is to avoid
        subjecting nonresident officials and other defendants
        to burdensome discovery in another forum. And as ex-
        plained above, even if the New Jersey Attorney Gen-
        eral had asserted such pseudo-national authority, per-
        sonal jurisdiction would still be improper. Second, the
        concurring opinion suggested that the Attorney Gen-
        eral could pursue a transfer to the District of New Jer-
        sey on remand. But the success of such a transfer mo-
        tion is hypothetical and uncertain. Moreover, it is al-
        ways the case that a party validly subject to jurisdic-
        tion in one forum could still seek transfer to another,
        see 28 U.S.C. § 1404, meaning this possibility arises
        in every personal jurisdiction case.
            The question whether a single cease-and-desist let-
        ter from a nonresident official suffices for jurisdiction
        is directly presented and outcome-determinative. This
        Court should act to confirm that state officials using
        this common enforcement tool do not run the risk of
        preemptive litigation in faraway courts.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 44 of 94




                                33
                          CONCLUSION
              This Court should grant the petition.

                                Respectfully submitted,

                                GURBIR S. GREWAL
                                Attorney General
                                State of New Jersey
                                JEREMY M. FEIGENBAUM*
                                State Solicitor
                                MAYUR P. SAXENA
                                Assistant Attorney General
                                MELISSA MEDOWAY
                                TIM SHEEHAN
                                Deputy Attorneys General
                                Office of Attorney General
                                25 Market Street
                                P.O. Box 112
                                Trenton, NJ 08625
                                (609) 292-4925
                                Jeremy.Feigenbaum@
                                njoag.gov
                                *Counsel of Record

         January 2020           Counsel for Petitioners
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 45 of 94




        APPENDIX
           Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 46 of 94




                          1a

   APPENDIX A — Appendix
                OPINIONAOF THE UNITED
 STATES COURT OF APPEALS FOR THE FIFTH
      CIRCUIT, FILED AUGUST 19, 2020
 IN THE UNITED STATES COURT OF APPEALS
         FOR THE FIFTH CIRCUIT

                     No. 19-50723

     DEFENSE DISTRIBUTED; SECOND
 AMENDMENT FOUNDATION, INCORPORATED,

                                 Plaintiffs-Appellants,

                          v.

 GURBIR S. GREWAL, ATTORNEY GENERAL OF
  NEW JERSEY, IN HIS OFFICIAL CAPACITY,

                                    Defendant-Appellee.

     Appeal from the United States District Court
          for the Western District of Texas.

                August 19, 2020, Filed

Before JONES, ELROD, and HIGGINSON, Circuit
Judges.

EDITH H. JONES, Circuit Judge:

    This appeal arises from the ongoing efforts of New
Jersey’s Attorney General Gurbir Grewal and several
of his peers to hamstring the plaintiffs’ distribution
of materials related to the 3D printing of firearms. To
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 47 of 94




                                          2a

                                     Appendix A

              defend against their efforts, the plaintiffs filed this
              lawsuit, alleging, inter alia, infringement of their First
              Amendment rights and state law claims. Grewal countered
              with a motion to dismiss for lack of personal jurisdiction.
              The district court, relying principally on this court’s
              decision in Stroman Realty, Inc. v. Wercinski, 513 F.3d
              476 (5th Cir. 2008), granted Grewal’s motion. Stroman,
              however, is distinguishable from this case and does not
              compel dismissal. Based on well-established principles of
              personal jurisdiction, we conclude that Grewal is subject
              to the jurisdiction of Texas courts. We REVERSE and
              REMAND for further proceedings.

                                          I

                   Plaintiff Defense Distributed is a Texas company
              operated for the purpose of promoting popular access
              to firearms. To carry out this purpose, it produces and
              makes accessible information related to the 3D printing of
              firearms and publishes and distributes such information
              to the public. Plaintiff Second Amendment Foundation,
              Inc. (“SAF”) is a nationwide, non-profit membership
              organization that “promotes the right to keep and bear
              arms by supporting education, research, publications, and
              legal efforts about the Constitution’s right to privately
              own and possess firearms and the consequences of gun
              control.” Across the nation, SAF members seek the digital
              firearms information created by Defense Distributed,
              circulate their own digital firearms information by
              utilizing Defense Distributed’s facilities, and republish
              digital firearms information independently.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 48 of 94




                              3a

                         Appendix A

    Defense Distributed began distributing files related
to the 3D printing of firearms in December 2012. It did
so by publishing files to its defcad.org and defcad.com
websites and letting visitors freely download them. It also
distributed digital firearms information via mail and at a
brick-and-mortar public library in Austin, Texas. Defense
Distributed’s efforts were initially met with opposition
from the United States Department of State.1 But, after
a period of litigation, the parties reached a settlement
agreement that granted Defense Distributed a license to
publish its files.

     Shortly thereafter, nine Attorneys General, including
New Jersey Attorney General Grewal, filed suit on
behalf of their respective states in the Western District
of Washington to enjoin the State Department from
authorizing the release of Defense Distributed’s files.
They argued that the State Department’s license to
Defense Distributed constituted an ultra vires about-
face that violated the Administrative Procedure Act and
jeopardized the states’ statutory and regulatory schemes
for firearms. The Western District of Washington quickly
issued a temporary restraining order, followed closely by
a nationwide preliminary injunction. 2

     1. See Defense Distributed v. U.S. Dep’t of State, 838 F.3d
451 (5th Cir. 2016); id. at 462-76 (Jones, J., dissenting).
    2. The Attorneys General later filed a motion for summary
judgment, which the district court granted in part. Washington
v. U.S. Dep’t of State, 420 F. Supp. 3d 1130 (W.D. Wash. 2019).
On appeal, the Ninth Circuit found that the case was moot and
thus dismissed for lack of jurisdiction. Washington v. Defense
Distributed, Nos. 20-35030 & 20-35064, 2020 U.S. App. LEXIS
22900, 2020 WL 4332902 (9th Cir. July 21, 2020).
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 49 of 94




                                             4a

                                       Appendix A

                    Just before the Attorneys General sued in Washington,
              Defense Distributed and SAF brought the instant action
              in the Western District of Texas challenging select
              enforcement actions taken by the state Attorneys General.
              Of relevance to this appeal, plaintiffs alleged these
              actions by Grewal: (1) sending a cease-and-desist letter
              threatening legal action if Defense Distributed published
              its files; (2) sending letters to third-party internet service
              providers based in California urging them to terminate
              their contracts with Defense Distributed; (3) initiating a
              civil lawsuit against Defense Distributed in New Jersey;3
              and (4) threatening Defense Distributed with criminal
              sanctions at a live press conference. Further, these
              actions, coupled with the injunctive orders issued in the
              Washington litigation, have caused Defense Distributed to
              cease publication of its materials. The plaintiffs asserted,
              inter alia, that these actions infringed the exercise of
              their First Amendment freedoms and constituted tortious
              interference with the State Department’s settlement
              agreement.

                  Grewal moved to dismiss for lack of personal
              jurisdiction. 4 The plaintiffs, meanwhile, sought a

                   3. That lawsuit was removed to federal court before being
              administratively terminated in light of the nationwide injunction
              issued in Washington. The plaintiffs have likewise sued in New
              Jersey, raising the same claims asserted in the case at bar. See
              Defense Distributed v. Grewal, D.N.J. No. 3:19-CV-4753. That
              case is currently stayed pending resolution of this one.
                   4. The other state Attorneys General also moved to dismiss,
              and the district court granted their motions. On appeal, the
              plaintiffs challenge only the judgment related to Grewal.
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 50 of 94




                            5a

                       Appendix A

preliminary injunction. After holding a hearing and
considering the parties’ arguments, the court granted
Grewal’s motion and dismissed the action without
prejudice.

    The district court’s order addressed two primary
issues: judicial estoppel and minimum contacts. The
plaintiffs had argued that Grewal should be judicially
estopped from challenging the court’s jurisdiction
because, in the Washington litigation, Grewal asserted
that Defense Distributed had minimum contacts with
Washington, and that argument was inconsistent with
the position taken in Grewal’s motion to dismiss. The
court disagreed, concluding that Grewal’s position in the
Washington case “is in no way inconsistent with [his]
argument here that [he] ha[s] no minimum contacts with
Texas.”

     Next, the court determined that the plaintiffs failed
to establish that Grewal had “minimum contacts with
the State of Texas.” The court found most instructive
this court’s decision in Stroman, in which it was held
that sending a cease-and-desist letter into Texas was, by
itself, insufficient to exercise personal jurisdiction over
an out-of-state defendant. Just as in Stroman, the court
explained, Grewal did not “purposefully avail [himself]
of the benefits of Texas law like someone actually ‘doing
business’ in Texas” when he demanded that Defense
Distributed cease publication of its materials. See
Stroman, 513 F.3d at 484. “It follows that [Grewal] could
not have reasonably anticipated being haled into federal
court in Texas to defend [the enforcement of his state’s
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 51 of 94




                                          6a

                                     Appendix A

              laws].” The court rejected the plaintiffs’ attempt to
              distinguish Stroman based on Grewal’s additional alleged
              contacts, finding that they were either the plaintiffs’
              own contacts with Texas or were contacts not “expressly
              aimed at Texas.” The district court also rejected the
              plaintiffs’ invocation of the “effects test” pronounced in
              Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed.
              2d 804 (1984), because it believed only the plaintiffs—and
              not Texas more generally—were affected by Grewal’s
              enforcement activities. Grewal’s relationship to Texas, in
              other words, was a “mere fortuity.”

                 The plaintiffs’ motion to alter or amend the judgment
              was denied, and they timely appealed.

                                          II

                 In this court, the plaintiffs continue to press the
              arguments that the doctrine of judicial estoppel bars
              Grewal from arguing against personal jurisdiction, and
              Grewal has established sufficient minimum contacts with
              Texas to subject him to the jurisdiction of Texas’s courts.
              We agree with the second argument and thus need not
              address the judicial estoppel claim.

                  “We review the district court’s dismissal for lack
              of personal jurisdiction de novo.” Monkton Ins. Servs.,
              Ltd. v. Ritter, 768 F.3d 429, 431 (5th Cir. 2014). At the
              motion to dismiss stage, the plaintiffs bear the burden
              of presenting sufficient evidence to support a prima
              facie case of jurisdiction. Kelly v. Syria Shell Petroleum
              Dev. B.V., 213 F.3d 841, 854 (5th Cir. 2000). We “accept
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 52 of 94




                            7a

                       Appendix A

the plaintiff’s uncontroverted, nonconclusional factual
allegations as true and resolve all controverted allegations
in the plaintiff’s favor.” Panda Brandywine Corp. v.
Potomac Elec. Power Co., 253 F.3d 865, 868 (5th Cir. 2001).

    Personal jurisdiction exists where the forum state’s
long-arm statute extends to the nonresident defendant
and the exercise of jurisdiction comports with due
process. Carmona v. Leo Ship Mgmt., Inc., 924 F.3d
190, 193 (5th Cir. 2019). “Because Texas’s long-arm
statute is coextensive with the Due Process Clause of the
Fourteenth Amendment, the two inquiries merge.” Id.
Though personal jurisdiction can be general or specific,
this case implicates only the latter. Texas’s long-arm
statute permits the exercise of specific jurisdiction over
any defendant “doing business” in the state, including
defendants who “commit[] a tort in whole or in part in
th[e] state.” Tex. Civ. Prac. & Rem. Code § 17.042.

     “ The constitutional requi rement for speci f ic
jurisdiction is that the defendant has ‘minimum contacts’
with the forum state such that imposing a judgment would
not ‘offend traditional notions of fair play and substantial
justice.’” Stroman, 513 F.3d at 484 (quoting Int’l Shoe
Co. v. State of Wash., Office of Unemployment Comp.
& Placement, 326 U.S. 310, 316, 66 S. Ct. 154, 158, 90
L. Ed. 95 (1945)). This court has framed the inquiry as
a three-step analysis: “(1) whether the defendant has
minimum contacts with the forum state, i.e., whether
it purposely directed its activities toward the forum
state or purposefully availed itself of the privileges of
conducting activities there; (2) whether the plaintiff’s
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 53 of 94




                                            8a

                                       Appendix A

              cause of action arises out of or results from the defendant’s
              forum-related contacts; and (3) whether the exercise of
              personal jurisdiction is fair and reasonable.” Seiferth v.
              Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir.
              2006) (quoting Nuovo Pignone, SpA v. STORMAN ASIA
              M/V, 310 F.3d 374, 378 (5th Cir. 2002)).

                  The issue on appeal is whether Grewal has established
              sufficient minimum contacts with Texas. The parties’
              arguments rely on the interpretation and application of
              three cases—Stroman; Wien Air Alaska, Inc. v. Brandt,
              195 F.3d 208 (5th Cir. 1999); and Calder v. Jones, 465
              U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984). Grewal
              argues that Stroman controls here and compels the
              conclusion that he lacks the minimum contacts necessary
              to justify the exercise of jurisdiction. The plaintiffs aver
              that Stroman is distinguishable and posit that the district
              court’s judgment runs counter to principles announced in
              Wien Air Alaska and Calder. We consider each of these
              cases in turn.

                  Stroman Realty, Inc. was a Texas-based real estate
              firm that sought relief in Texas federal court from
              attempts by the Commissioner of the Arizona Department
              of Real Estate to exercise regulatory authority over the
              company’s timeshare sales business. Stroman, 513 F.3d
              at 479. “[T]he totality of the Commissioner’s contacts
              with Texas involve[d] a cease and desist order and
              correspondence with Stroman’s attorneys.” Id. at 485.
              This court concluded that “[b]ased on such minimal known
              contacts, . . . [the] nonresident state official . . . could not
              have reasonably anticipated being haled into federal court
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 54 of 94




                            9a

                       Appendix A

in Texas to defend her enforcement of an Arizona statute.”
Id. at 484.

     This court disagreed with Stroman’s invocation of
the Calder “effects test,” as we observed that this circuit
has “declined to allow jurisdiction for even an intentional
tort where the only jurisdictional basis is the alleged
harm to a Texas resident.” Id. at 486. “By seeking to
regulate Stroman’s activities involving Arizona residents
or property,” the court explained, “the Commissioner
is not ‘expressly aim[ing]’ her actions at Texas.” Id.
(alteration in original) (quoting Calder, 465 U.S. at 789,
104 S. Ct. at 1487). Rather, “it was Stroman who chose
to market Arizona properties and transact business
with Arizona residents. Arizona is simply attempting to
uniformly apply its laws.” Id. Put another way, the nexus
to Texas was “based entirely on the unilateral actions and
decisions of Stroman, not the Commissioner.” Id. And “[i]n
general, ‘[t]he unilateral activity of those who claim some
relationship with a nonresident defendant cannot satisfy
the requirement of contact with the forum State.’” Id.
(second alteration in original) (quoting Hanson v. Denckla,
357 U.S. 235, 253, 78 S. Ct. 1228, 1239-40, 2 L. Ed. 2d
1283 (1958)). To embrace Stroman’s approach, the court
warned, would subject state officials seeking to enforce
their state’s laws “to suit in any state where the validity
of her state’s laws were in question.” Id.

    The facts of this case bear a resemblance to those
in Stroman. “[T]he totality of [Grewal’s] contacts with
Texas involves a cease and desist order” sent to Defense
Distributed. Id. at 484. And Grewal’s purpose in issuing
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 55 of 94




                                         10a

                                     Appendix A

              the cease-and-desist letter ostensibly was to enforce
              New Jersey public nuisance and negligence laws (more
              on this below). Further, Grewal, like the Commissioner
              in Stroman, was sued in his official capacity and did
              not derive commercial benefits from performing his
              governmental function.

                  While acknowledging some of these factual similarities,
              the plaintiffs contend that Stroman is distinguishable
              principally because the cease-and-desist letter at issue
              in Stroman focused on activities occurring outside
              Texas whereas Grewal’s cease-and-desist letter focused
              on activities occurring inside Texas. But Stroman
              expressly forecloses this distinction. “Although it may be
              true that the Commissioner’s action against Stroman is
              based upon conduct which occurred entirely in Texas,
              we cannot find, as Stroman urges, that the Commissioner
              has purposefully directed her conduct at Texas. . . . [T]he
              Commissioner, by proceeding with the cease and desist
              order, is essentially asserting nationwide authority over
              any real estate transactions involving Arizona residents
              or property.” Id. at 485-86 (emphasis added).

                  The plaintiffs also maintain that Stroman is
              distinguishable because Grewal did more than just send
              a cease-and-desist letter. He “(1) obtained a nationwide
              injunction that governs the State of Texas itself and
              everyone in it, (2) threatened companies that contracted to
              provide internet security services for Defense Distributed,
              and last but not least, (3) stood at a live broadcast’s
              podium to call out Defense Distributed’s founder by name
              and promise that he would ‘come after’ ‘anyone who is
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 56 of 94




                              11a

                         Appendix A

contemplating making a printable gun’ and ‘the next
ghost gun company.’” None of these actions, however,
represent direct contacts with Texas. 5 The nationwide
injunction is just that—a nationwide order not targeting
Texas but rather the plaintiffs’ nationwide operations. Cf.
J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 880-87,
131 S. Ct. 2780, 2787-91, 180 L. Ed. 2d 765 (2011) (rejecting
jurisdiction based on the defendant’s nationwide product
distribution system where the defendant did not otherwise
manifest an intent to benefit from or submit to the laws of
the forum state). The companies Grewal threatened are
based in California, not Texas, and the broadcast event
the plaintiffs reference took place in New Jersey.

    Stroman, however, is distinguishable in at least two
key respects. First, many of the plaintiffs’ claims are
based on Grewal’s cease-and-desist letter. In contrast,
Stroman’s claim was that “Arizona’s attempted exercise
of regulatory jurisdiction to license timeshare resales
violated the Commerce Clause by discriminatorily
and unduly burdening nonresident participation in the
interstate secondary timeshare market.” Stroman, 513
F.3d at 481. Stroman’s claim, in other words, was more a
product of Arizona’s regulatory scheme than it was the
cease-and-desist letter itself. Not so for the plaintiffs’
claims here, many of which are based on injuries stemming
solely and directly from Grewal’s cease-and-desist letter.
Grewal’s contact with Texas is more relevant to the
personal jurisdiction inquiry than was the cease-and-
desist letter analyzed in Stroman.

     5. But, as explained below, these actions affirm Grewal’s
intention to undermine Defense Distributed’s operations and have
significant effects on Texas.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 57 of 94




                                              12a

                                        Appendix A

                  Second, and more important, Stroman found that
              the Arizona public official did not purposefully direct
              her conduct at Texas because she was simply “asserting
              nationwide authority over any real estate transactions
              involving Arizona residents or property.” Id. at 486.
              The contrary is alleged here. Grewal’s assertion of legal
              authority is much broader. He does not cabin his request
              by commanding the plaintiffs to stop publishing materials
              to New Jersey residents; he instead demands that the
              plaintiffs cease publication of their materials generally.
              For example, in his cease-and-desist letter, Grewal
              states that the plaintiffs’ “widespread dissemination
              of printable-gun computer files is negligent because it
              encourages an illegal gun market, which will foreseeably
              lead to increased crime and violence in New Jersey.”
              He accordingly requests that Defense Distributed “halt
              publication of the printable-gun computer files” without
              specifying that Defense Distributed cease marketing its
              materials to New Jersey residents.6

                  Grewal’s conduct beyond sending the cease-and-desist
              letter confirms his intent to crush Defense Distributed’s

                   6. Grewal’s letter opens with the command “to cease and
              desist from publishing printable-gun computer files for use by New
              Jersey residents.” Perhaps this could be interpreted as a limited
              instruction. But, as just noted, elsewhere, Grewal orders Defense
              Distributed to “halt publication of the printable-gun computer
              files” lock, stock, and barrel. This latter command better captures
              the general tone of the cease-and-desist letter. And regardless, at
              this stage of the litigation, we are required to resolve all factual
              disputes in favor of the plaintiff. Panda Brandywine Corp., 253
              F.3d at 868.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 58 of 94




                               13a

                         Appendix A

operations and not simply limit the dissemination of
digital files in New Jersey. Grewal’s enforcement actions
are selective. He has not targeted the many similarly-
situated persons who publish Defense Distributed’s files
on the internet.7 Cf. id. (stressing that Arizona was “simply
attempting to uniformly apply its laws”) (emphasis added).
Instead, he has focused solely on Defense Distributed.
Perhaps nowhere is this better illustrated than in Grewal’s
efforts to enjoin the national distribution of Defense
Distributed’s files by suing in Washington, far from his
or the plaintiffs’ home state. Grewal has also threatened
Defense Distributed’s founder, Cody Wilson, by name,
promising to “come after” “anyone who is contemplating
making a printable gun” and “the next ghost gun
company.” Together, these actions confirm Grewal’s intent
to force Defense Distributed to close shop.

    Relatedly, the intended effects on the plaintiffs and,
by extension, the intended effects on Texas residents
who would benefit from the plaintiffs’ activities, are much
greater than the effects at issue in Stroman. Whereas
the Arizona Commissioner only requested that Stroman
acquire a license before doing business in the state,
Grewal seeks to bar Defense Distributed from publishing
its materials anywhere, not just in New Jersey. Grewal’s

    7. As Defense Distributed notes in its complaint, other
publishers continue to publish Defense Distributed’s files to
generally-accessible internet websites. “Such files can be located
with a simple Google search.” See also Defense Distributed,
838 F.3d at 462 (Jones, J., dissenting) (observing that Defense
Distributed’s files were downloaded “hundreds of thousands of
times”).
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 59 of 94




                                             14a

                                        Appendix A

              actions, moreover, have all been taken in the name of law
              and order. He has projected himself across state lines
              and asserted a pseudo-national executive authority that
              the public official in Stroman never asserted. Because
              Stroman is distinguishable, and thus not dispositive, we
              consider the applicability of Wien Air Alaska and Calder. 8

                  In Wien Air Alaska, this court considered whether the
              defendant, Brandt, had sufficient contacts with Texas to
              subject him to the jurisdiction of Texas’s courts. Relying
              largely on Calder’s “effects test,” the court concluded
              that he did. “Brandt performed several tortious actions
              outside of Texas directed towards Wien Air in Texas.
              These activities had foreseeable effects in the forum
              and were directed at the forum.” Wien Air Alaska, 195
              F.3d at 212. Brandt’s contacts included “letters, faxes,
              and phone calls to Texas . . . whose contents contained
              fraudulent misrepresentations and promises and whose
              contents failed to disclose material information.” Id.
              Brandt argued that these communications, standing
              alone, were insufficient to support a finding of minimum
              contacts. Id. at 213. The court disagreed. “When the
              actual content of communications with a forum gives rise

                   8. The separate concurrence overstates our reliance on
              these cases. We do not consider them because they are factually
              analogous, but because they establish principles of law applicable
              to this case. Relatedly, we do not rely on an effects test unmoored
              from a minimum contacts analysis, as the concurrence suggests.
              The exercise of personal jurisdiction over Grewal is proper because
              Grewal established sufficient minimum contacts with Texas. The
              legal principles articulated in Wien Air Alaska and Calder (among
              other cases) guide us to this conclusion.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 60 of 94




                             15a

                        Appendix A

to intentional tort causes of action, this alone constitutes
purposeful availment.” Id. “The defendant is purposefully
availing himself of ‘the privilege of causing a consequence’
in Texas.” Id. “It is of no use to say that the plaintiff
‘fortuitously’ resided in Texas. . . . If this argument were
valid in the tort context, the defendant could mail a bomb
to a person in Texas but claim Texas had no jurisdiction
because it was fortuitous that the victim’s zip code was
in Texas.” Id.

    Similarly, Grewal’s communication with Defense
Distributed, specifically the cease-and-desist letter
delivered into Texas, itself gives rise to distinct tort
causes of action. Section 1983’s intentional “tort” of
unconstitutional censorship and intentional interference
with a contractual relationship are just two possibilities.
And when “the actual content of communications with a
forum gives rise to intentional tort causes of action, this
alone constitutes purposeful availment.” Id.

    Grewal argues that the plaintiffs cherry-picked this
legal proposition and ignored glaring factual differences
between Wien Air Alaska and this case. We disagree with
Grewal’s initial assertion, but it is correct that the facts in
the two cases are distinguishable. Even so, the principles
articulated in Wien Air Alaska remain relevant, as do the
principles announced in Calder.

     Calder was a libel suit instituted by a California
actress in California state court against a reporter and
an editor, both of whom worked for the National Enquirer
at its headquarters in Florida. Calder, 465 U.S. at 784-
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 61 of 94




                                           16a

                                      Appendix A

              85, 104 S. Ct. at 1484. The plaintiff’s libel claims were
              based on an article written and edited by the defendants
              in Florida for publication in the National Enquirer, a
              national weekly newspaper with a California circulation
              of roughly 600,000. Id. The California Court of Appeals
              held that California’s assertion of jurisdiction over the
              defendants was consistent with due process, and the
              Supreme Court affirmed. Although the Court recognized
              that the defendants’ activities “focus[ed]” on the plaintiff,
              the jurisdiction inquiry turned on “the relationship among
              the defendant, the forum, and the litigation.” Id. at 788
              (quoting Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct.
              2569, 2579, 53 L. Ed. 2d 683 (1977)). Thus, the Court
              focused on the contacts the defendants had created with
              California (and not just with the plaintiff). It found those
              contacts to be ample. The defendants relied on phone
              calls to “California sources” for the information in their
              article; they wrote the story about the plaintiff’s activities
              in California; they caused reputational injury in California
              by writing an allegedly libelous article that was widely
              circulated in the state; and the “brunt” of that injury was
              suffered by the plaintiff in that state. Id. at 788-89. “In
              sum, California [wa]s the focal point both of the story and
              of the harm suffered.” Id. at 789. Jurisdiction over the
              defendants was “therefore proper in California based on
              the ‘effects’ of their Florida conduct in California.” Id.

                  Thirty years later, the Court revisited Calder and
              explained the scope of its holding:

                      The crux of Calder was that the reputation-
                   based “effects” of the alleged libel connected
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 62 of 94




                            17a

                       Appendix A

     the defendants to California, not just to the
     plaintiff. The strength of that connection was
     largely a function of the nature of the libel
     tort. . . . [T]he reputational injury caused by
     the defendants’ story would not have occurred
     but for the fact that the defendants wrote an
     article for publication in California that was
     read by a large number of California citizens.
     Indeed, because publication to third persons is
     a necessary element of libel, . . . the defendants’
     intentional tort actually occurred in California.
     . . . In this way, the “effects” caused by the
     defendants’ article—i.e., the injury to the
     plaintiff’s reputation in the estimation of the
     California public—connected the defendants’
     conduct to California, not just to a plaintiff who
     lived there. That connection, combined with the
     various facts that gave the article a California
     focus, sufficed to authorize the California
     court’s exercise of jurisdiction.

Walden v. Fiore, 571 U.S. 277, 287-88, 134 S. Ct. 1115,
1123-24, 188 L. Ed. 2d 12 (2014) (emphasis in original).
Walden makes clear that Calder remains good law. But
Walden also emphasizes that it is the defendant’s contacts
with the forum state, and not just the plaintiff, that
must drive the personal jurisdiction analysis. Id. at 285
(“[T]he plaintiff cannot be the only link between the
defendant and the forum.”); id. at 286 (“A forum State’s
exercise of jurisdiction over an out-of-state intentional
tortfeasor must be based on intentional conduct by the
defendant that creates the necessary contacts with the
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 63 of 94




                                              18a

                                        Appendix A

              forum.”). It is insufficient for the defendant to simply have
              knowledge of a plaintiffs’ “strong forum connections.”
              Id. at 289. That is, “an injury is jurisdictionally relevant
              only insofar as it shows that the defendant has formed a
              contact with the forum State.” Id. at 290; see also Bristol-
              Myers Squibb Co. v. Super. Ct. of Cal., S.F. Cty., 137 S.
              Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017) (“[T]here must
              be an affiliation between the forum and the underlying
              controversy, principally, an activity or an occurrence that
              takes place in the forum State and is therefore subject to
              the State’s regulation.”) (alteration in original omitted)
              (internal quotation marks and citation omitted).

                   Returning to the present case, Grewal argues that,
              unlike in Calder, where the content of the article served
              as the basis for the libel claim, the plaintiffs attribute
              their injury to Grewal’s enforcement action and not the
              cease-and-desist letter. Grewal misreads the plaintiffs’
              complaint: they allege that Grewal’s letter had a chilling
              effect on the exercise of their First Amendment rights
              (among other constitutional and Texas law violations). That
              chilling effect, in turn, caused them to cease publication
              and reduced Texans’ access to the materials the plaintiffs
              seek to publish. The statewide impact is not unlike that
              of the defamatory article at issue in Calder, which shaped
              Californians’ view of the defamed actress.9 In this sense,
              Grewal created contacts with Texas and not just the
              plaintiffs.


                   9. Censorship, like libel, is damaging not just to the speaker,
              but to surrounding audiences. And like libel, censorship’s harm
              occurs not just where it originates, but where it arrives.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 64 of 94




                               19a

                          Appendix A

    Grewal’s contacts with Texas, moreover, are more
than a “mere fortuity,” as the district court found. Grewal
intentionally mailed the cease-and-desist letter into Texas,
a contact Walden specifically mentioned as relevant to the
personal jurisdiction inquiry. See Walden, 571 U.S. at 285
(“[P]hysical entry into the State—either by the defendant
in person or through an agent, goods, mail, or some other
means—is certainly relevant contact.” (emphasis added)).
Further, that contact alone gave rise to distinct tort causes
of action. Grewal knew that the cease-and-desist letter
would “have a potentially devastating impact” on the
plaintiffs—and, by extension, those who wished to benefit
from the plaintiffs’ activities, including Texas residents.
Calder, 465 U.S. at 789. And he “knew that the brunt of
[the] injury would be felt by [the plaintiffs] in [Texas].” Id.
at 789-90; see also Wien Air Alaska, 195 F.3d at 211 (“The
foreseeable effects of a tort ‘are to be assessed as part of
the analysis of the defendant’s relevant contacts with the
forum.’”) (emphasis in original) (quoting Allred v. Moore
& Peterson, 117 F.3d 278, 287 (5th Cir. 1997)).

    Based on the foregoing analysis, the principles
discussed in Wein Air Alaska and Calder (and reaffirmed
in Walden) control. Grewal has established sufficient
minimum contacts with Texas to subject him to the
jurisdiction of Texas’s courts.10 Of course, minimum

     10. We do not intend to convey that sending a cease-and-desist
letter into a forum always subjects the sender to jurisdiction in
the forum state. Cf. Yahoo! Inc. v. La Ligue Contre Le Racisme
Et L’Antisemitisme, 433 F.3d 1199, 1208 (9th Cir. 2006) (“There
are strong policy reasons to encourage cease and desist letters.
They are normally used to warn an alleged rights infringer that
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 65 of 94




                                               20a

                                         Appendix A

              contacts in-and-of themselves are insufficient to create
              jurisdiction. The cause of action must arise from the
              forum-related contacts and the exercise of personal
              jurisdiction must be fair and reasonable. Seiferth, 472
              F.3d at 271. Grewal takes issue with the second of these
              two requirements and contends that a judgment in the
              plaintiffs’ favor would offend traditional notions of fair
              play and substantial justice. We are skeptical of this
              argument. See DeJoria v. Maghreb Petroleum Expl., S.A.,
              804 F.3d 373, 388 (5th Cir. 2015) (“If a nonresident has
              minimum contacts with the forum, rarely will the exercise
              of jurisdiction over the nonresident not comport with
              traditional notions of fair play and substantial justice.”)
              (internal quotation marks omitted) (quoting Moncrief

              its conduct, if continued, will be challenged in a legal proceeding,
              and to facilitate resolution of a dispute without resort to litigation.
              If the price of sending a cease and desist letter is that the sender
              thereby subjects itself to jurisdiction in the forum of the alleged
              rights infringer, the rights holder will be strongly encouraged to
              file suit in its home forum without attempting first to resolve the
              dispute informally by means of a letter.”). Indeed, as our review
              of Stroman makes clear, sending a cease-and-desist letter may,
              under different circumstances, be insufficient to establish personal
              jurisdiction. See also Halliburton Energy Servs., Inc. v. Ironshore
              Specialty Ins., 921 F.3d 522, 542 (5th Cir. 2019) (reaching the
              same conclusion as Stroman, albeit under facts that are markedly
              different from the facts here). Today’s holding is derivative of the
              specific language used in Grewal’s cease-and-desist letter coupled
              with other actions he took that, together, demonstrate his intent to
              gut Defense Distributed’s operations and restrict Texans’ access
              to Defense Distributed’s materials. That the plaintiffs’ injuries
              are directly attributable to the cease-and-desist letter itself also
              weighs heavily in our analysis.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 66 of 94




                              21a

                         Appendix A

Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 154-55
(Tex. 2013)). But in any event, Grewal did not raise this
argument below, either in his initial motion to dismiss or in
his reply. “The general rule of this court is that arguments
not raised before the district court are waived and will
not be considered on appeal.” Celanese Corp. v. Martin K.
Eby Constr. Co., 620 F.3d 529, 531 (5th Cir. 2010); see also
Broad. Music, Inc. v. M.T.S. Enters., Inc., 811 F.2d 278,
281 (5th Cir. 1987) (“[O]bjections to personal jurisdiction
or to service of process must be raised in a timely fashion,
i.e., as a party’s first pleading in the case, or they are
waived.”). We follow that rule here. The same goes for
Grewal’s argument that “[u]nder the plain text of the
Texas long-arm statute, and the analysis by Stroman and
other courts, it is not proper for Texas courts to exercise
jurisdiction over a state official sued in his official capacity
regarding his decision to enforce his state’s law.” Grewal
should have raised these arguments timely if he intended
to rely on them in this court.

                              III

    Questions of personal jurisdiction typically do not
lend themselves to broad generalizations. See Miss.
Interstate Express, Inc. v. Transpo, Inc., 681 F.2d 1003,
1006 (5th Cir. 1982) (“[W]hether the minimum contacts
are sufficient to justify subjection of the non-resident to
suit in the forum is determined not on a mechanical and
quantitative test, but rather under the particular facts
upon the quality and nature of the activity with relation
to the forum state.”). They require an understanding of
particular facts and an application of general principles.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 67 of 94




                                         22a

                                     Appendix A

              Having carefully considered the facts of this case, we
              conclude that Stroman is distinguishable and thus not
              dispositive. Applying the principles discussed in Wien Air
              Alaska and Calder, we hold that jurisdiction over Grewal is
              proper. The judgment of the district court is REVERSED
              and the case is REMANDED for further proceedings.
              Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 68 of 94




                                 23a

                           Appendix A

STEPHEN A. HIGGINSON, Circuit Judge, concurring:

    I agree that the allegations of Attorney General
Grewal attempting to prevent Texas residents from
publishing files online to individuals outside of New Jersey
constitute purposeful direction of his activities toward
the State of Texas such that he should have “reasonably
anticipate[ed] being haled into court” there. World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 100 S.
Ct. 559, 62 L. Ed. 2d 490 (1980). Unlike the Commissioner
of the Department of Real Estate in Stroman Realty,
Incorporated v. Wercinski, who was “simply attempting to
uniformly apply its [state] laws” against those who “chose
to market Arizona properties and transact business with
Arizona residents,” Grewal is alleged to have attempted to
reach conduct that did not involve New Jersey residents
or assets at all.1 513 F.3d 476, 486 (5th Cir. 2008). Thus,
I agree that jurisdiction exists in this case where it did
not in Stroman. But I find the limiting principles given in

     1. Importantly, at the motion to dismiss phase, a plaintiff’s
allegations must be taken as true. Wien Air Alaska, Inc. v. Brandt,
195 F.3d 208, 211 (5th Cir. 1999) (“Where facts are disputed, the
plaintiff presenting a prima facie case is entitled to have the
conflicts resolved in his favor.”). Therefore, as the majority points
out, we do not resolve the factual dispute of whether Grewal did
indeed threaten to enforce New Jersey nuisance laws against
residents of Texas distributing the online files to residents of states
other than New Jersey. If, in fact, Grewal attempted to prevent
the distribution of the files only within the state of New Jersey as
counsel forcefully contended in oral argument, the case would be
analogous to Stroman, in which Arizona’s Commissioner limited
her enforcement to those engaging in real estate transactions in
the State of Arizona.
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 69 of 94




                                          24a

                                      Appendix A

              Stroman protecting state government officials, as should
              be assured reciprocally for Attorneys General from our
              three states, vitally important and binding in this circuit
              even after our holding today.

                  I disfavor parallels between this case and Wien Air
              Alaska, Inc. v. Brandt, 195 F.3d 208 (5th Cir. 1999) or
              Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d
              804 (1984). Wien Air Alaska involved a commercial dispute
              that is largely incomparable to the state law enforcement
              in this case. As we pointed out in Stroman, “the absence
              of ‘commercial transactions in interstate commerce’
              in which a defendant ‘sought a commercial benefit’
              preclude[s] an analogy to commercial activity cases as a
              basis for assertion of personal jurisdiction.” 513 F.3d at
              485 (quoting Kulko v. Superior Court, 436 U.S. 84, 97, 98
              S. Ct. 1690, 56 L. Ed. 2d 132 (1978)). Wien Air Alaska is
              also distinguishable because that commercial defendant
              engaged in multiple types of interactions beyond a cease-
              and-desist letter. 195 F.3d at 212-14. He contacted the
              plaintiff “numerous” times via “letters, faxes, and phone
              calls to Texas.” Id. at 212. He also visited Texas and held
              other meetings in person with the plaintiff as part of an
              ongoing attorney-client relationship with the plaintiff.
              Id. at 214. This ongoing business relationship is a more
              natural fit for the “doing business” requirement in the
              Texas long-arm statute. Tex. Civ. Prac. & Rem. Code §
              17.042. Any stray language in Wien Air Alaska implying
              that a single cease-and-desist letter, even one that directly
              relates to the plaintiff’s cause of action, creates personal
              jurisdiction is not tied to the facts of that case.
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 70 of 94




                            25a

                       Appendix A

    The comparison to Calder is similarly inapt, above
all if it is offered by litigants to diminish the state
sovereignty principles underlying Stroman. That case
involved personal jurisdiction based on the “effects” of
the commercial defendant’s conduct in the forum, rather
than the typical minimum contact test. 465 U.S. at 789.
This form of jurisdiction is “rare,” and the Supreme Court
has moved away from an effects-based analysis, instead
requiring “active minimum contacts with the forum state.”
Stroman, 513 F.3d at 486, 489. In Walden v. Fiore, the
Court explained that Calder should not be interpreted to
confer jurisdiction whenever an individual is accused of
committing a tort against a resident of the forum state:

     Calder made clear that mere injury to a forum
     resident is not a sufficient connection to the
     forum. Regardless of where a plaintiff lives
     or works, an injury is jurisdictionally relevant
     only insofar as it shows that the defendant
     has formed a contact with the forum State.
     The proper question is not where the plaintiff
     experienced a particular injury or effect but
     whether the defendant’s conduct connects him
     to the forum in a meaningful way.

571 U.S. 277, 290, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014).
We have repeatedly refused to find jurisdiction based on
conduct toward an individual who happens to be located
in a state—even conduct that causes injury—where the
conduct is not expressly aimed at the state. See Stroman,
513 F.3d at 486 (“We have declined to allow jurisdiction
for even an intentional tort where the only jurisdictional
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 71 of 94




                                             26a

                                       Appendix A

              basis is the alleged harm to a Texas resident.”); Wien
              Air Alaska, 195 F.3d at 212 (“Foreseeable injury alone
              is not sufficient to confer specific jurisdiction, absent the
              direction of specific acts toward the forum.”); see also
              Walden v. Fiore, 571 U.S. 277, 285, 134 S. Ct. 1115, 188 L.
              Ed. 2d 12 (2014) (“[O]ur ‘minimum contacts’ analysis looks
              to the defendant’s contacts with the forum State itself, not
              the defendant’s contacts with persons who reside there.”).
              Therefore, I do not agree that Grewal’s cease-and-desist
              letter had a strong enough “effect” in Texas to create
              jurisdiction.

                  Calder was unique in that there was evidence in the
              record that the defendant’s conduct affected not only the
              plaintiff but also at least 600,000 others in the forum
              state. Calder, 465 U.S. at 785 (stating that the circulation
              of the National Enquirer in California was 600,000 at
              the time of the alleged tort); see also Walden, 571 U.S.
              at 287 (“The strength of th[e] connection [in Calder]
              was largely a function of the nature of the libel tort.”).
              Conversely, Grewal’s cease-and-desist letter injured only
              the plaintiffs because it threatened enforcement against
              only them. 2 Plaintiffs cannot rely on their connections
              to Texas alone to show an effect within the state based
              on Grewal’s actions toward them as individuals he knew
              to be Texans. See Walden, 571 U.S. at 289 (“Petitioner’s
              actions in Georgia did not create sufficient contacts with
              Nevada simply because he allegedly directed his conduct

                    2. If we were to analyze the effects of Grewal’s conduct by
              looking at the number of people affected by plaintiffs’ compliance
              with his demands, the effects within the larger Texas population
              would be minimal because Defense Distributed admits that the
              files remain available online.
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 72 of 94




                               27a

                          Appendix A

at plaintiffs whom he knew had Nevada connections.”).
Though he affirmatively communicated with Texas
residents, “none of [Grewal’s] challenged conduct had
anything to do with [Texas] itself.” Id.

    The majority contends that this is the unique case
in which the effect in the forum is significant enough to
create jurisdiction because the plaintiffs’ injuries are more
directly attributable to the letter itself than in Stroman.
This characterization is in tension with Stroman’s holding
that “[t]here is no question that the underlying cause
of action ‘arises’ out of the Commissioner’s cease and
desist order to Stroman in Texas.” Stroman, 513 F.3d at
487. The majority does not explain how this letter more
directly causes the plaintiffs’ alleged injuries than the
letter in Stroman, above all when Grewal’s letter begins:
“You are directed to cease and desist from publishing
printable-gun computer files for use by New Jersey
residents.” (emphasis added). I am therefore unconvinced
that “effects” jurisdiction based on Grewal’s alleged tort
is appropriate; I would instead employ the traditional
minimum contacts analysis to find that the aggregate of
Grewal’s alleged conduct affirmatively reached out into
Texas by attempting to enforce state law even when New
Jersey citizens or property were not involved.

    For these reasons, I agree that Grewal’s conduct
created minimum contacts with the State of Texas, but
I do not agree that Wien Air Alaska and Calder control
the outcome of this case. 3

     3. Even if personal jurisdiction exists, there is now parallel
litigation in Texas and New Jersey, and the parties, and either
district court, may seek transfer under 28 U.S.C. § 1404(a). Our
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 73 of 94




                                               28a

                                          Appendix A




              observation in Stroman was that “[w]hen a state defends its laws
              in a faraway forum, it loses the benefit of having the laws examined
              by local state or federal courts—courts that have special expertise
              interpreting its laws.” 513 F.3d at 487. From my review of cases
              against government officials who attempt to enforce a state law, so
              for no personal or commercial profit, the litigation has taken place
              in the governmental official’s state. See generally Backpage.com,
              LLC v. Dart, 807 F.3d 229 (7th Cir. 2015) (operator of classified
              advertising website brought action alleging that the Cook County
              Sheriff violated his First Amendment rights in the Northern District
              of Illinois); Okwedy v. Molinari, 333 F.3d 339 (2d Cir. 2003) (religious
              organization and pastor sued Staten Island borough president
              alleging violations of their First Amendment rights in the Eastern
              District of New York).
           Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 74 of 94




                          29a

   Appendix B —Appendix B the united
                 order of
 states DISTRICT COURT FOR THE WESTERN
    DISTRICT OF TEXAS, austin division,
          DATED JANUARY 30, 2019
   IN THE United States District Court
   for the Western District of Texas,
             Austin Division

                   1:18-CV-637-RP

     DEFENSE DISTRIBUTED and SECOND
       AMENDMENT FOUNDATION, INC.,
                                             Plaintiffs,
                           v.
     GURBIR S. GREWAL, in his official
    capacity as New Jersey Attorney
General, MICHAEL FEUER, in his official
 capacity as Los Angeles City Attorney,
 ANDREW CUOMO, in his official capacity
 as New York Governor, MATTHEW DENN,
  in his official capacity as Attorney
   General of the State of Delaware,
JOSH SHAPIRO, in his official capacity as
Attorney General of Pennsylvania, and
THOMAS WOLF, in his official capacity as
         Pennsylvania Governor,
                                           Defendants.
                       ORDER

   Before the Court are Defendant Feuer’s Motion to
Dismiss, (Feuer Mot., Dkt. 50), Defendant Cuomo’s Motion
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 75 of 94




                                               30a

                                         Appendix B

              to Dismiss, (Cuomo Mot., Dkt. 55), Defendants Grewal and
              Denn’s Motion to Dismiss, (Grewal & Denn Mot., Dkt. 57),
              Defendants Wolf and Shapiro’s Motion to Dismiss, (Wolf &
              Shapiro Mot., Dkt. 75), Plaintiffs’ responses to each motion,
              (Dkts. 59, 73, 86),1 and Defendants’ respective replies,
              (Dkts. 76, 79, 82, 90). Having considered the parties’ briefs,
              the record, and relevant law, the Court finds that it lacks
              personal jurisdiction over each Defendant. Accordingly,
              the Court will grant the Defendants’ motions to dismiss.

                                     I. BACKGROUND

                  Plaintiff Defense Distributed is a Texas corporation
              whose mission is to “defend[ ] the American civil liberty
              of popular access to arms,” a mission it furthers by
              “publishing information regarding the production of
              arms to the general public.” (Am. Compl., Dkt. 23 ¶ 10).
              Part of what Defense Distributed has published includes
              “computer-aided design (CAD) data files that can be used
              to manufacture a virtually undetectable, untraceable gun
              with a 3D printer.” (Feuer Mot., Dkt. 50, at 3). Defense
              Distributed’s primary method of distributing these files
              is by hosting them on its website, DEFCAD, for visitors
              to download. (Am. Compl., Dkt. 23 ¶ 11; Heindorff
              Decl., Dkt. 65-26 ¶ 8). Plaintiff Second Amendment
              Foundation, Inc. (“Second Amendment Foundation”) is
              a non-profit organization whose members seek to obtain
              the information published by Defense Distributed. (Am.
              Compl., Dkt. 23 ¶¶ 12-13).

                    1. Plaintiffs filed a combined response to the motions to dismiss
              filed by Defendant Cuomo and Defendants Grewal and Denn. (See
              Dkt. 73).
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 76 of 94




                            31a

                        Appendix B

     Defense Distributed began publishing CAD files
related to the 3D printing of firearms in December 2012.
(Wilson Decl., Dkt. 65-23 ¶ 3; Heindorff Decl., Dkt. 65-
26 ¶ 8). In May 2013, the Directorate of Defense Trade
Controls (“DDTC”), part of the U.S. State Department,
sent a letter to Defense Distributed instructing them to
remove certain CAD files from the DEFCAD website. (See
State Dept. Letter, Heindorff Decl., Dkt. 65-26, at 19-21).
The letter stated that Defense Distributed was required
to seek prior authorization before publishing these files
because they may have contained information subject to
the Arms Export Control Act (“AECA”) and the AECA’s
implementing regulations, the International Traffic in
Arms Regulations (“ITAR”). (See id. at 19). Defense
Distributed complied with the DDTC’s instructions and
sought authorization to publish the specified CAD files.
(Req. Jud. Not., Dkt. 77, at 7). The DDTC failed to timely
rule on Defense Distributed’s request, and the matter
of Defense Distributed, et al., v. U.S. Dept. of State, et
al., 1:15-CV-372-RP (W.D. Tex) (Defense Distributed I)
followed. In that case, Plaintiffs challenged the ITAR
provisions regulating the publication of the CAD files
(hereafter, the “Defense Distributed I files”) on the
Internet. (Id.).

     Ultimately, the parties settled. The parties’ Settlement
Agreement provided that the State Department would
issue a license permitting the plaintiffs to publish
the Defense Distributed I files on the Internet. (See
Settlement Agreement, Heindorff Decl., Dkt. 65-26, at 23-
25). This license issued on July 27, 2018. (Id. ¶ 18). Three
days later, this Court dismissed the Defense Distributed
I action pursuant to the parties’ stipulated dismissal with
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 77 of 94




                                                32a

                                          Appendix B

              prejudice. (See Req. Jud. Not., Dkt. 77, at 40). That same
              day, however, nine Attorneys General from eight States
              and the District of Columbia filed suit in the United States
              District Court for the Western District of Washington
              to enjoin the State Department from performing the
              terms of the Settlement Agreement (the “Washington
              Action”). 2 (Am. Compl., Dkt. 23 ¶¶ 59-60). The Washington
              Court issued a temporary restraining order on July 31,
              and a nationwide preliminary injunction on August 27,
              enjoining the State Department from modifying the ITAR
              regulations to allow Defense Distributed to publish the
              Defense Distributed I files. (Id. ¶¶ 62-63). The preliminary
              injunction remains in effect, the Washington Action is
              currently pending, and Defense Distributed has ceased
              publishing CAD files on the Internet.

                  The instant action concerns several civil and criminal
              enforcement actions taken by the Defendant state officials
              in the wake of the Defense Distributed I Settlement
              Agreement. These actions include:

                    (1) sending cease-and-desist letters threatening
                        legal action if Defense Distributed does not
                        cease publishing the Defense Distributed I
                        files;

                    (2) sending letters to third-party companies
                        that provide internet security services to
                        Defense Distributed;
                  2. The Washington Action is currently docketed as State of
              Washington, et al., v. United States Dept. of State, et al., No. 2:18-CV-
              1115-RSL (W.D. Wash.).
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 78 of 94




                                 33a

                           Appendix B

     (3) initiating civil lawsuits against Defense
         Distributed;

     (4) threatening to enforce a criminal law
         against Defense Distributed;

     (5) i s s u i n g p r e s s r e l e a s e s r e g a r d i n g
         commitments and efforts to prevent Defense
         Distributed from publishing the Defense
         Distributed I files;

     (6) placing a telephone call with Defense
         Distr ibuted to demand that Defense
         Distributed stop publishing the Defense
         Distributed I files; and

     (7) filing a letter with this Court in support of a
         motion to intervene in Defense Distributed I.

(See id. ¶¶ 75-115; Mot. Prelim. Inj., Dkt. 67, at 30).

    Plaintiffs allege that these actions are part of a
“coordinated and politically-fueled campaign to censor
Defense Distributed.” (Am. Compl., Dkt. 23 ¶ 5). As
explained below, the Court finds that none of the above
actions establish minimum contacts between any of the
Defendants and Texas.

     II. LEGAL STANDARD AND DISCUSSION

   Each Defendant to this action challenges this Court’s
exercise of personal jurisdiction over him. “Requiring
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 79 of 94




                                              34a

                                        Appendix B

              a court to have personal jurisdiction over a party [is] a
              matter of constitutional due process” designed to “protect[ ]
              an individual’s liberty interest in not being subject to the
              binding judgment of a forum with which he has established
              no meaningful contacts, ties, or relations.” First Inv. Corp.
              v. Fujian Mawei Shipbuilding, Ltd., 703 F.3d 742, 749
              (5th Cir. 2012) (citation and quotation marks omitted).
              Under Federal Rule of Civil Procedure 12(b)(2), the party
              invoking the power of the court (here, Plaintiffs) bears the
              burden of making a prima facie showing that personal
              jurisdiction is proper. Monkton Ins. Servs. v. Ritter,
              768 F.3d 429, 431 (5th Cir. 2014). To make this showing,
              “the plaintiff must show that the nonresident defendant
              purposefully availed itself of the benefits and protections
              of the forum state by establishing ‘minimum contacts’
              with the forum state.” Id. (citation omitted) (cleaned up).
              “Sufficient minimum contacts will give rise to either
              specific or general jurisdiction.” Id. (citation omitted).
              All Defendants argue, and Plaintiffs do not dispute, that
              this Court does not have general jurisdiction over them. 3
              Accordingly, Plaintiffs must show that the exercise of
              specific jurisdiction over each Defendant is proper.

                  With respect to specific jurisdiction, the Fifth Circuit
              applies a three-step analysis: “(1) whether the defendant
              has minimum contacts with the forum state, i.e., whether
              it purposely directed its activities toward the forum

                   3. (See Feuer Mot., Dkt. 50, at 11; Pls. Resp. Feuer Mot., Dkt.
              59, at 10; Cuomo Mot., Dkt. 55, at 15; Grewal & Denn Mot., Dkt. 57;
              at 11; Pls. Resp. Cuomo, Grewal & Denn Mots., Dkt. 73, at 10; Wolf
              & Shapiro Mot., Dkt. 75, at 18; Pls. Resp. Wolf & Shapiro Mot., Dkt.
              86, at 5).
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 80 of 94




                            35a

                        Appendix B

state or purposefully availed itself of the privileges of
conducting activities there; (2) whether the plaintiff’s
cause of action arises out of or results from the defendant’s
forum-related contacts; and (3) whether the exercise of
personal jurisdiction is fair and reasonable.” Monkton,
768 F.3d at 433 (citation omitted). Specific jurisdiction
“focuses on the relationship among the defendant, the
forum, and the litigation.” Monkton, 768 F.3d at 432-33
(5th Cir. 2014) (quoting Walden v. Fiore, 571 U.S. 277,
134 S. Ct. 1115, 1121, 188 L. Ed. 2d 12 (2014)). Plaintiffs
bear the burden of establishing the first two prongs; only
if they are successful in doing so does the burden shift to
the Defendants to establish the third prong. Id.

                   A. Threshold Issues

    Plaintiffs raise two threshold issues pertinent to the
Court’s minimum contacts analysis. The Court addresses
each in turn before turning to the merits of the parties’
personal jurisdiction dispute.

                   1. Judicial Estoppel

     Plaintiffs argue that Defendants Cuomo, Grewal,
Denn, Wolf, and Shapiro are judicially estopped from
challenging personal jurisdiction in Texas because of the
position they took in the Washington Action. The judicial
estoppel doctrine “prevents a party from asserting a claim
in a legal proceeding that is inconsistent with a claim taken
by that party in a previous proceeding.” New Hampshire
v. Maine, 532 U.S. 742, 742-43, 121 S. Ct. 1808, 149 L.
Ed. 2d 968 (2001). Plaintiffs assert that these Defendants
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 81 of 94




                                          36a

                                      Appendix B

              argued in the Washington Action that (1) “there is nothing
              wrong with litigating this kind of controversy away from”
              the Defendants’ respective states of citizenship, and (2)
              that “‘minimum contacts’ exist as to Defense Distributed
              in Washington.” (Pls. Resp. Cuomo, Grewal & Denn Mot.,
              Dkt. 73, at 9; Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at
              3). But here, Defendants Cuomo, Grewal, and Denn argue
              that minimum contacts “for this controversy” exist only
              in New York, New Jersey, and Delaware; and Defendants
              Wolf and Shapiro argue that minimum contacts exist only
              in Pennsylvania. (Id.). Plaintiffs claim that these positions
              are contradictory to the Defendants’ positions in the
              Washington Action.

                   Plaintiffs, however, incorrectly focus on “this
              controversy” rather than on the defendants to the
              controversy. It is foundational that the minimum contacts
              inquiry focuses not on “the kind of controversy” before
              the court, but on the defendant’s contacts with the forum
              state. See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316,
              66 S. Ct. 154, 90 L. Ed. 95 (1945); Walden v. Fiore, 571
              U.S. 277, 284, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014). The
              Defendants’ argument, in a different case, that Defense
              Distributed had minimum contacts with Washington,
              is in no way inconsistent with their argument here that
              they themselves have no minimum contacts with Texas.
              Because these positions are not contradictory, Plaintiffs
              have failed to make a colorable claim for judicial estoppel.

                               2. Nationwide Contacts

                  Plaintiffs raise a second threshold matter—that
              the Court’s minimum contacts analysis must look to
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 82 of 94




                             37a

                        Appendix B

Defendants’ contacts with the nation as a whole, not just
Texas. (Pls. Resp. Cuomo, Grewal & Denn Mot., Dkt, 73,
at 11 n.6; Pls. Resp. Wolf & Shapiro Mot., Dkt. 86, at 9-11).
Plaintiffs point to the Supreme Court’s observation in
Bristol-Myers Squibb Co. v. Superior Court of California,
San Francisco County that “constitutional ‘restrictions
on the exercise of personal jurisdiction by a federal court’
are not the same as ‘the due process limits on the exercise
of personal jurisdiction by a State.’” (Pls. Resp. Wolf &
Shapiro Mot., Dkt. 86, at 10) (emphasis removed) (quoting
Bristol-Myers Squibb, 137 S. Ct. 1773, 1783-84, 198 L. Ed.
2d 395 (2017)). As applied to this case, Plaintiffs argue
that “[m]ost or all of the defendants’ motions implicate
this issue by directly invoking federal due process
guarantees,” and, “[t]o the extent that this is the case, they
should fail because ‘minimum contacts’ with the Nation
as a whole suffice to meet the Fifth Amendment’s Due
Process Clause concerns.” (Pls. Resp. Cuomo, Grewal &
Denn Mot., Dkt, 73, at 11 n.6; see also Pls. Resp. Wolf &
Shapiro Mot., Dkt. 86, at 10-11).

    Plaintiffs have not shown that the national minimum
contacts rule applies in this case. That rule applies
only when a federal statute or rule supplies the basis
for personal jurisdiction, which Plaintiffs do not allege
here. Bellaire Gen. Hosp. v. Blue Cross Blue Shield, 97
F.3d 822, 825 (5th Cir. 1996). Even Plaintiffs’ cited cases
acknowledge this limitation. See Bristol-Myers Squibb,
137 S. Ct. at 1784 (citing Omni Capital Int’l, Ltd. v.
Rudolf Wolff & Co., 484 U.S. 97, 102, n.5, 108 S. Ct. 404,
98 L. Ed. 2d 415 (1987)); Lone Star Package Car Co. v.
Baltimore & O. R. Co., 212 F.2d 147, 153-54 (5th Cir. 1954)
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 83 of 94




                                                 38a

                                           Appendix B

              (in a case where a federal court’s jurisdiction is based on
              the assertion of a federal right, “Congress can provide
              for service of process anywhere in the United States”)4;
              United Rope Distribs., Inc. v. Seatriumph Marine Corp.,
              930 F.2d 532, 535 (7th Cir. 1991) (“[P]ersonal jurisdiction
              may be created only by statute or federal rule with the
              force of statute.”) (citing Omni, 484 U.S. at 108).

                  Moreover, even if Plaintiffs’ nationwide jurisdiction
              rule were applicable here, Plaintiffs have failed to
              establish that Defendants have minimum contacts with
              the nation as a whole. Indeed, Plaintiffs make no attempt
              to show that Defendants have national minimum contacts;
              rather, Plaintiffs merely assert that by virtue of the open
              question identified in Bristol-Myers Squibb, and the
              fact that “[m]ost or all of the defendants’ motions seem
              to implicate this issue by directly invoking federal due
              process guarantees,” national contacts suffice to establish
              personal jurisdiction. (Pls. Resp. Cuomo, Grewal & Denn

                   4. Moreover, the Fifth Circuit has stated that because “service
              of process and personal jurisdiction are conceptually related
              concepts,” “when a federal court attempts to exercise jurisdiction
              over a defendant in a suit based upon a federal statute providing
              for nationwide service of process, the relevant inquiry is whether
              the defendant has had minimum contacts with the United States.”
              Bellaire, 97 F.3d at 825 (internal quotation marks and citation
              omitted); accord Walden, 571 F.3d at 283 (“Federal courts ordinarily
              follow state law in determining the bounds of their jurisdiction over
              persons . . . because a federal district court’s authority to assert
              personal jurisdiction in most cases is linked to service of process on
              a defendant who is subject to the jurisdiction of a court of general
              jurisdiction in the state where the district court is located.”) (citations
              and quotation marks omitted).
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 84 of 94




                             39a

                        Appendix B

Mot., Dkt. 73, at 11 n.6; see also Pls. Resp. Wolf & Shapiro
Mot., Dkt. 86, at 10-11). This result does not follow.

                  B. Minimum Contacts

    Turning to the merits of the personal jurisdiction
dispute, it is Plaintiffs’ burden to establish that Defendants
have minimum contacts with Texas. Monkton, 768 F.3d at
431. Plaintiffs must do so for each Defendant. See Logan
Int’l v. 1556311 Alta. Ltd., 929 F. Supp. 2d 625, 631 (S.D.
Tex. 2012) (“Each defendant’s contacts with the forum
must be analyzed individually.”).

              1. “Effects-based” Jurisdiction

    Plaintiffs challenge several actions taken by the
Defendants, including sending cease-anddesist letters to
Defense Distributed, issuing press releases about Defense
Distributed, and bringing civil lawsuits against Defense
Distributed. (See Am. Compl., Dkt. 23 ¶¶ 67-71). Of these,
Plaintiffs assert that “[c]ease-and-desist letters deployed
to Defense Distributed in Texas are the keystone conduct
that subjects each defendant to specific jurisdiction in
Texas.” (Pls. Resp. Cuomo, Grewal & Denn Mot., Dkt. 73,
at 11). Specifically, Plaintiffs assert that the Defendants
who sent these letters “purport[ed] to change Texas law,”
thus “literally becoming governing officials of Texas.” (Id.
at 11-12).

   All Defendants rely on Stroman Realty, Inc. v.
Wercinski, 513 F.3d 476 (5th Cir. 2008) to argue that the
Court cannot exercise specific jurisdiction over them in this
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 85 of 94




                                          40a

                                      Appendix B

              case. In Stroman, the Fifth Circuit held that an Arizona
              Department of Real Estate Commissioner who sent cease-
              and-desist letters to a Texas-based real estate company
              did not have minimum contacts with Texas. 513 F.3d at
              484. There, the Fifth Circuit recognized that “[c]ourts
              generally exercise specific jurisdiction over nonresident
              defendants that are engaged in commercial, profit-
              oriented enterprise,” but found that “the Commissioner
              was not engaged in commercial transactions to obtain a
              commercial benefit by acting in a governmental capacity to
              enforce Arizona law.” Id. at 485 (citing Kulko v. Superior
              Court, 436 U.S. 84, 96-97, 98 S. Ct. 1690, 56 L. Ed. 2d
              132 (1978)). Rather than “purport[ing] to change Texas
              law,” the Commissioner was simply trying “to uphold and
              enforce the laws of Arizona.” Id. at 486.

                   Stroman is instructive in this case. Like the Arizona
              Commissioner, Defendants sent cease-and-desist letters
              to a Texas entity in an effort to uphold the laws of their
              respective states. Like the Commissioner’s letters, the
              Defendants’ letters do not constitute “doing business”
              in Texas, and Defendants have not accrued any benefit
              relating to Texas through use of the letters. See id. at
              484-85. So, like the Arizona Commissioner, Defendants
              did not “purposefully avail [themselves] of the benefits of
              Texas law like someone actually ‘doing business’ in Texas.”
              Id. at 484 (cleaned up) (quoting Hanson, 357 U.S. at 253).
              It follows that the Defendants “could not have reasonably
              anticipated being haled into federal court in Texas to defend
              [the enforcement of their respective state statutes].” Id.
              (quoting World Wide Volkswagon Corp. v. Woodson, 444
              U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)).
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 86 of 94




                           41a

                       Appendix B

     Plaintiffs attempt to diminish Stroman by suggesting
that it is inconsistent with two Supreme Court decisions:
Calder v. Jones, 465 U.S 783, 104 S. Ct. 1482, 79 L. Ed.
2d 804 (1984), and Walden v. Fiore, 571 U.S. 277, 134 S.
Ct. 1115, 188 L. Ed. 2d 12 (2014). (Pls. Resp. Grewal &
Denn Mot. Dismiss, Dkt. 73, at 12). In Calder, the Court
held that the exercise of jurisdiction over the petitioners
in that case was “proper in California based on the
‘effects’ of their Florida conduct in California.” 465 U.S.
at 789 (citation omitted). In Walden, the Court held that
the exercise of jurisdiction over the petitioner was not
proper because the “petitioner formed no jurisdictionally
relevant contacts with Nevada” even though “he allegedly
directed his conduct at plaintiffs whom he knew had
Nevada connections.” 517 U.S. at 289. Plaintiffs claim
that Stroman “disregards Calder” but that Walden
“reaffirm[s]” it, (Pls. Resp. Grewal & Denn Mot. Dismiss,
Dkt. 73, at 12), and that under the Calder “effects test,”
Defendants have sufficient minimum contacts with Texas,
(Hearing, Mot. Prelim. Inj., Dkt. 97). The Court disagrees.

    “Effects jurisdiction . . . is rare.” Stroman, 513 F.3d
at 486 (cleaned up). It is “premised on the idea that an
act done outside a state that has consequences or effects
within the forum state can suffice as a basis for personal
jurisdiction if the effects are seriously harmful and were
intended or highly likely to follow from the nonresident
defendant’s conduct.” Id. (citing Moncrief Oil Int’l Inc.
v. OAO Gazprom, 481 F.3d 309, 314 (5th Cir. 2007)).
“[T]he key to Calder,” however, “is that the effects” of
a nonresident defendant’s conduct must be assessed “as
part of the analysis of the defendant’s relevant contacts
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 87 of 94




                                          42a

                                      Appendix B

              with the forum.” Id. Thus, the Fifth Circuit has regularly
              “declined to allow jurisdiction for even an intentional tort
              where the only jurisdictional basis is the alleged harm to
              a Texas resident.” Id. (emphasis added) (citing Moncrief,
              481 F.3d at 314); see also Panda Brandywine Corp. v.
              Potomac Elec. Power Co., 253 F.3d 865, 870 (5th Cir. 2001).
              A defendant’s conduct is insufficient to establish minimum
              contacts when it has no relation to the forum state “other
              than the fortuity that [plaintiffs] reside there.” Panda
              Brandywine, 253 F.3d at 869.

                   Similarly, the Supreme Court in Walden emphasized:
              “Calder made clear that mere injury to a forum resident is
              not a sufficient connection to the forum.” 571 U.S. at 290.
              What matters is “the defendant’s contacts with the forum
              State itself, not the defendant’s contacts with persons who
              reside there.” Id. at 285 (emphasis added). Accordingly,
              “[t]he proper question is not where the plaintiff experienced
              a particular injury or effect but whether the defendant’s
              conduct connects him to the forum in a meaningful way.”
              Id. (emphasis added).

                   Plaintiffs have shown no meaningful connection
              between the Defendants and Texas. Illustratively,
              Plaintiffs argue that Defendants Wolf and Shapiro’s lawsuit
              against Defense Distributed in Pennsylvania, seeking to
              enjoin the distribution of the Defense Distributed I files,
              “by definition entails Texas contacts because Texas is
              where Defense Distributed is headquartered and where
              it publishes its website.” (Pls. Resp. Wolf & Shapiro Mot.,
              Dkt. 86, at 7-8). Similarly, Plaintiffs argue that minimum
              contacts are established with Texas because “Texas is
               Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 88 of 94




                                 43a

                            Appendix B

also where Defense Distributed publishes information
about firearms at a brick-and-mortar public library in
digital formats.” (Id. at 8). In essence, Plaintiffs ask the
Court to “allow[ ] a plaintiff’s contacts with the defendant
and forum to drive the jurisdictional analysis.” Walden,
571 U.S. at 289 (emphasis added). This approach to the
minimum contacts analysis is “impermissible.” Id.; see
also Monkton, 768 F.3d at 433. It would “completely
vitiate the constitutional requirement of minimum
contacts and purposeful availment” because a nonresident
defendant would be subject to suit in Texas “simply
because the plaintiff’s complaint alleged injury in Texas
to Texas residents.” Panda Brandywine, 253 F.3d at 870.
Defendants’ allegedly harmful conduct, however, has no
relation to Texas, was not expressly aimed at Texas, and
does not avail itself of any Texas laws or benefits. The
only relationship any of the Defendants’ actions have with
the State of Texas is the “mere fortuity” that Defense
Distributed resides there. Panda Brandywine, 253 F.3d
at 870. 5

     5. Plaintiffs’ several attempts to distinguish Stroman do not
circumvent this fundamental rule. Plaintiffs have variously asserted
that Stroman is distinguishable because it did not involve: (1) a
nationwide injunction; (2) concurrent state court lawsuits; (3) a brick-
and-mortar library; (4) take-down letters sent to Internet security
companies; (5) public statements and press releases; or (6) a letter
communicating an intent to intervene in a related but distinct lawsuit
in Texas. (See Pls. Resp. Feuer Mot., Dkt. 59, at 12; Pls. Resp. Cuomo,
Grewal & Denn Mot., Dkt. 73, at 12-13; Pls. Resp. Wolf & Shapiro
Mot., Dkt. 86, at 7-8). None of these distinctions entail actions, taken
by Defendants, that have any jurisdictionally meaningful relation to
Texas, that were expressly aimed at Texas, or that avail themselves
of any Texas laws or benefits. The Supreme Court is clear: “The
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 89 of 94




                                              44a

                                        Appendix B

                  In sum, the Court finds that under Stroman, Calder,
              and Walden, Plaintiffs have failed to establish that any
              Defendant to this action has minimum contacts with the
              State of Texas.

                       2. Defendant Feuer’s Letter to the Court
                               in Defense Distributed I

                  Plaintiffs also argue that Defendant Feuer consented
              to the Court’s personal jurisdiction over him through
              his letter that urged the Court to grant a motion to
              intervene by three gun control advocacy groups in Defense
              Distributed I. (Pls. Resp. Feuer Mot., Dkt. 59, at 10-
              11; Am. Compl., Dkt. 23 ¶¶ 110-11). In the letter, Feuer
              expressed an intent to intervene, though he did not request
              such relief from the Court. (Am. Compl., Dkt. 23 ¶ 113).
              Plaintiffs argue that through this letter, Defendant Feuer
              voluntarily appeared before and sought affirmative relief
              from this Court, and so the Court has personal jurisdiction
              over him in the instant case. (Pls. Resp. Feuer Mot., Dkt.
              59, at 11). That Feuer submitted this letter in a different
              action does not matter, Plaintiffs argue, because Defense
              Distributed I and this case “arise from the same general
              set of facts.” (Id. at 12 n.3).

                  The Court finds the letter insufficient to establish
              personal jurisdiction over Feuer. First, Feuer neither
              “voluntary appeared” before nor sought “affirmative
              relief” from the Court, for purposes of jurisdiction,
              proper question is not where the plaintiff experienced a particular
              injury or effect but whether the defendant’s conduct connects him to
              the forum in a meaningful way.” Walden, 571 U.S. at 290.
            Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 90 of 94




                            45a

                        Appendix B

in Defense Distributed I. See Bayou Steel Corp. v.
M/V Amstelvoorn, 809 F.2d 1147, 1149 (5th Cir. 1987)
(“[T]he filing of a counter-claim, cross-claim, or third-
party demand does not operate as a waiver of an objection
to jurisdiction.”) (emphasis added); Tracinda Corp. v.
DaimlerChrysler AG, 197 F. Supp. 2d 86, 92 (D. Del. 2002)
(letter in support of consolidation motion by other parties
not sufficient “to constitute a waiver of a timely filed and
actively pursued defense of lack of personal jurisdiction”).

     Second, Feuer neither chose to commence Defense
Distributed I nor the instant action, and he has not
“purposefully availed” himself of Texas’s benefits and
protections by participating in either case. See Painewebber
Inc. v. Chase Manhattan Private Bank (Switz.), 260 F.3d
453, 460 (5th Cir. 2001) (“This is not a case in which the
party seeking to avoid the court’s jurisdiction has chosen
to commence the action or a related action in the very
forum in which it is contesting personal jurisdiction.”);
Kennedy Ship & Repair, L.P. v. Loc Tran, 256 F. Supp.
2d 678, 684 (S.D. Tex. 2003) (“unlike a case where a party
merely files a cross-motion, a party purposefully avails
itself of a state’s benefits and protections when it is has
previously ‘chosen to commence the action or a related
action in the very forum in which it is contesting personal
jurisdiction’”) (quoting Painewebber, 260 F.3d at 460);
Toshiba 993 F. Supp. at 573 (no personal jurisdiction when
a party did not bring a separate, original action, but rather
a third-party action for indemnity).

    Third, even if Defendant Feuer’s letter constituted a
voluntary appearance and affirmative request for relief in
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 91 of 94




                                          46a

                                     Appendix B

              Defense Distributed I, that case is not sufficiently related
              to this one such that the letter provides the Court with a
              basis for exercising personal jurisdiction over Feuer here.
              Defense Distributed I involved the State Department’s
              enforcement of ITAR and the national security and foreign
              policy interests furthered by those regulations, whereas
              here, Plaintiffs are attempting to stop the Defendant state
              officials from enforcing their respective states’ laws in
              order to protect their states’ interests.

                  Accordingly, the Court finds that Defendant Feuer’s
              letter in Defense Distributed I is insufficient to support
              the Court’s exercise of personal jurisdiction over him in
              this case.

                                         ***

                  In sum, Plaintiffs have failed to establish that any
              Defendant to this action has minimum contacts with
              the State of Texas. Because minimum contacts are a
              prerequisite to the exercise of jurisdiction, Walden, 571
              U.S. at 288, the Court concludes that it does not have
              personal jurisdiction over any Defendant.

                            C. Jurisdictional Discovery

                  Finally, Plaintiffs argue that if the Court finds it
              lacks personal jurisdiction over the Defendants, then
              jurisdictional discovery is warranted to assess the
              relationship between the Defendants and the three gun
              control advocacy groups discussed above. (Pls. Resp.
              Grewal & Denn Mot. Dismiss, Dkt. 73, at 14). Plaintiffs’
             Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 92 of 94




                             47a

                        Appendix B

theory is that “one or more of the defendants” directed
these groups to intervene in Defense Distributed I, and
that the groups’ contacts with Texas established in that
case can be attributed to the defendants “for jurisdictional
purposes” in this one. (Id.). Plaintiffs’ theory is based
on Defendant Grewal acknowledging “some kind of
cooperation” with these groups in a public speech, and the
fact that “representatives from each gun control group
have . . . tout[ed] their relationship[s] with lawmakers.”
(Id. at 14 n.8).

    “The district court . . . has broad discretion in all
discovery matters.” Wyatt v. Kaplan, 686 F.2d 276, 283
(5th Cir. 1982). In particular, the district court’s discretion
to permit jurisdictional discovery on a motion to dismiss
for lack of personal jurisdiction “will not be disturbed
ordinarily unless there are unusual circumstances
showing a clear abuse.” Id. Further, “[w]hen the lack of
personal jurisdiction is clear, discovery would serve no
purpose and should not be permitted.” Id.

    Here, Plaintiffs have failed to plead sufficient facts
to base personal jurisdiction on any relationship between
Defendants and the three gun control advocacy groups.
Plaintiffs wish to base the Defendants’ minimum contacts
on actions taken by these third parties, who are not parties
to this action, who may or may not have any relationship
with an unspecified number of the Defendants, whose
supposed relationship with the Defendants is not alleged
anywhere in Plaintiffs’ amended complaint, and which
relationship would have arisen, if at all, out of events
relating to a separate legal dispute—Defense Distributed
Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 93 of 94




                                         48a

                                     Appendix B

              I—to which Defendants were not parties. The Court finds
              that the lack of personal jurisdiction over Defendants is
              clear, and that any discovery on the matter would be futile
              in light of the Court’s finding that this case and Defense
              Distributed I are not sufficiently related for purposes
              of exercising personal jurisdiction. Accordingly, the
              Court will not grant Plaintiffs’ request for jurisdictional
              discovery.

                                 III. CONCLUSION

                  For the reasons stated above, IT IS ORDERED that
              Defendant Michael Feuer’s Motion to Dismiss, (Dkt. 50),
              is GRANTED.

                 IT IS FURTHER ORDERED that Defendant
              Andrew M. Cuomo’s Motion to Dismiss, (Dkt. 55), is
              GRANTED.

                 IT IS FURTHER ORDERED that Defendants
              Gurbir S. Grewal and Matthew Denn’s Motion to Dismiss,
              (Dkt. 57), is GRANTED.

                   IT IS FURTHER ORDERED that Defendants
              Thomas Wolf and Josh Shapiro’s Motion to Dismiss, (Dkt.
              75), is GRANTED.

                  IT IS FURTHER ORDERED that because the Court
              finds it does not have personal jurisdiction over Defendant
              Grewal, Plaintiffs’ Motion for Preliminary Injunction,
              (Dkt. 67), is DENIED.
          Case 1:18-cv-00637-RP Document 141-2 Filed 02/02/21 Page 94 of 94




                       49a

                   Appendix B

   IT IS FINALLY ORDERED that Plaintiffs’ claims
against all Defendants are DISMISSED WITHOUT
PREJUDICE. Plaintiffs may pursue their claims in a
court of proper jurisdiction.

   SIGNED on January 30, 2019.

                  /s/ Robert Pitman
                  ROBERT PITMAN
                  UNITED STATES DISTRICT
                  JUDGE
